STOCKHOLDERS’ AGREEMENT

DATED AS OF

OCTOBER 12, 2005

AMONG

CATAMOUNT ENERGY CORPORATION

AND

THE STOCKHOLDERS PARTIES HERETO

1

TABLE OF CONTENTS

Page

                         
ARTICLE 1DEFINITIONS
            1          
SECTION 1.01.
  Definitions
    1          
SECTION 1.02.
  Other Definitional and Interpretive Matters
    12          
SECTION 1.03.
  Effectiveness of this Agreement
    12          
ARTICLE 2CORPORATE GOVERNANCE
            13          
SECTION 2.01.
  Composition of the Board
    13          
SECTION 2.02.
  Removal
    15          
SECTION 2.03.
  Vacancies
    15          
SECTION 2.04.
  Director Expenses
    15          
SECTION 2.05.
  Restated Certificate or New By-Law Provisions
    15          
SECTION 2.06.
  Company Budget
    16          
SECTION 2.07.
  Limitations on Certain Actions by the Company
    17          
SECTION 2.08.
  Limitations on Consent Rights
    20          
SECTION 2.09.
  Termination/Suspension of Certain Rights
    20          
SECTION 2.10.
  Statement of Management Authority
    20          
SECTION 2.11.
  Jurisdictional Merger
    20           ARTICLE 3RESTRICTIONS ON TRANSFER
    21          
SECTION 3.01.
  General Restrictions on Transfer
    21          
SECTION 3.02.
  Legends
    22          
SECTION 3.03.
  Permitted Transferees
    23          
SECTION 3.04.
  Right of First Offer
    24          
SECTION 3.05.
  Restricted Affiliate Transfers
    25           SECTION 3.06.   Additional Agreements in connection with
Permitted Transfers26
       
SECTION 3.07.
  Transfer Taxes
    26           ARTICLE 4TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS; BUY-SELL
PROVISION; PREEMPTIVE RIGHTS
            26  
SECTION 4.01.
  Tag-Along Rights
    26          
SECTION 4.02.
  Drag-Along Rights
    29          



      SECTION 4.03. Additional Conditions to Tag-Along Sales and Drag-Along
Sales 32  

         
SECTION 4.04.Preemptive Rights
    33  
SECTION 4.05.Buy/Sell Provision
    35  
ARTICLE 5CERTAIN COVENANTS AND AGREEMENTS
    37  
SECTION 5.01.Information Rights; Access
    37  
SECTION 5.02.Confidentiality
    38  
SECTION 5.03.CRC “Put”
    40  
SECTION 5.04.Exclusivity; Non-Competition; Non-Solicitation
    40  
SECTION 5.05.Conflicting Agreements
    43  
SECTION 5.06.Directors’ and Officers’ Insurance
    43  
SECTION 5.07.Liens
    43  
SECTION 5.08.Stockholder Indemnification; Reimbursement of Expenses
    44  
ARTICLE 6REPRESENTATIONS AND WARRANTIES
    45  
SECTION 6.01.CVPS Representations and Warranties
    45  
SECTION 6.02.CRC Representations and Warranties
    46  
SECTION 6.03.Wind Acquisition Representations and Warranties
    46  
SECTION 6.04.Company Representations and Warranties
    47  
ARTICLE 7MISCELLANEOUS
    47  
SECTION 7.01.Binding Effect; Assignability; Benefit
    47  
SECTION 7.02.Notices
    48  
SECTION 7.03.Waiver; Amendment; Termination
    49  
SECTION 7.04.Non-Recourse
    50  
SECTION 7.05.Governing Law; Venue
    50  
SECTION 7.06.WAIVER OF JURY TRIAL
    51  
SECTION 7.07.Specific Enforcement; Cumulative Remedies
    51  
SECTION 7.08.Entire Agreement
    51  
SECTION 7.09.Spouses
    52  
SECTION 7.10.Severability
    52  
SECTION 7.11.Aggregation of Shares
    52  
SECTION 7.12.Counterparts; Effectiveness
    52  
EXHIBITS AND SCHEDULES
       

     
Exhibit A
Exhibit B
Exhibit C
Annex A
  Joinder Agreement
Certificate of Incorporation
Put Option Purchase and Sale Agreement
2005 Budget for Catamount Energy Corporation

2

STOCKHOLDERS’ AGREEMENT

AGREEMENT (this “Agreement”), dated as of October 12, 2005 but effective as of
the Trigger Date (as defined below), among:



  (i)   Catamount Energy Corporation, a Vermont corporation (the “Company”);



  (ii)   CEC Wind Acquisition, LLC (“Wind Acquisition”);



  (iii)   Central Vermont Public Service Corporation, a Vermont corporation
(“CVPS”); and



  (iv)   Catamount Resources Corporation, a Vermont corporation wholly-owned by
CVPS (“CRC”).

If Wind Acquisition Transfers any of its Company Equity Securities to any of its
Permitted Transferees (as such terms are defined below), the term “Wind
Acquisition” shall mean Wind Acquisition and such Permitted Transferees, taken
together, and any right, obligation or action that may be exercised or taken at
the election of Wind Acquisition may be exercised or taken at the election of
Wind Acquisition and such Permitted Transferees.

If CVPS shall hereafter Transfer any of its Company Equity Securities to any of
its Permitted Transferees, the term “CVPS” shall mean CVPS and such Permitted
Transferees, taken together, and any right, obligation or action that may be
exercised or taken at the election of CVPS may be exercised or taken at the
election of CRC and such Permitted Transferees.

W I T N E S S E T H :

WHEREAS, pursuant to the Subscription Agreement (as defined herein), as of the
date hereof, Wind Acquisition and CRC own all of the outstanding Common Shares
(as defined herein); and

WHEREAS, CVPS is the direct parent and sole shareholder of CRC; and

WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Definitions.

(a) The following terms, as used herein, have the following meanings:

“Adverse Regulatory Event” means an Adverse PUHCA Event, an Adverse QF Event or
an Adverse PURA Event.

“Adverse PUHCA Event” means that the Company or any of its “affiliates” (within
the meaning of Section 2(a)(11)(B) of PUHCA) become a “public-utility company”
or a “holding company” within the meaning of PUHCA at a time at which applicable
provisions of PUHCA, or any successor statute thereof, are in effect and such
event or occurrence has, or with the passage of time will have, an adverse
effect on the Company or any Stockholder.”

“Adverse PURA Event” means that the Company or any of its “affiliates” (within
the meaning of Section 11.003(2) of PURA) become an “electric utility” within
the meaning of PURA at a time at which applicable provisions of PURA, or any
successor statute thereof, are in effect and such event or occurrence has, or
with the passage of time will have, an adverse effect on the Company or any
Stockholder.

“Adverse QF Event” means any event or occurrence that causes any “electric
utility, electric utility holding company or companies, or any combination
thereof” (other than “qualifying facilities,” “exempt wholesale generators,” any
entity that satisfies the requirements of the SEC for designation as a “Foreign
Utility Company,” or power marketers) within the meaning of 18 C.F.R.
§292.206(b), to directly or indirectly own more than 50% of any “qualifying
small power producer” or “qualifying cogenerator” (in each case within the
meaning of PURPA) in which the Company holds, directly or indirectly, an equity
interest at a time at which applicable provisions of PURPA, or any successor
statute thereof, are in effect and such event or occurrence has, or with the
passage of time, will have, an adverse effect on the Company or any Stockholder.

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership or control of voting securities, by contract or otherwise; provided,
however, that neither the Company nor any of its Subsidiaries or Project
Companies shall be deemed an Affiliate of any of the Stockholders (and vice
versa).

“Bankruptcy Event” means any proceeding that shall have been instituted by or
against the Company or any of its Subsidiaries or Project Companies seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
its debts under any law relating to bankruptcy, insolvency, or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, or other similar official for it or for any
substantial part of the Company’s or such Subsidiary’s or Project Company’s
property and, in the case of a proceeding instituted against the Company or any
of its Subsidiaries or Project Companies, either the Company or any such
Subsidiary or Project Company shall have consented thereto or such proceeding or
any of the actions sought in such proceeding shall remain undismissed or
unstayed for a period of 90 days (including, without limitation, the entry of an
order for relief against the Company or any such Subsidiary or Project Company
or the appointment of a receiver, trustee, custodian or other similar official
for the Company or any such Subsidiary or Project Company or any of its
property).

“Board” means the Board of Directors of the Company.

“Business” means, with respect to the Company and its Subsidiaries, directly or
indirectly, the acquisition, construction, development, ownership, maintenance,
management, financing and/or otherwise operation of wind power electric
generation farms or facilities (including, without limitation, interconnection
facilities with respect to such electricity generation) in the United States,
the United Kingdom, Canada or other countries where the Company then has a
project under operation or development.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
to close.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company, having the rights and privileges set forth in the
Restated Certificate.

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company, having the rights and privileges set forth in the
Restated Certificate.

“Common Shares” means shares of the Company’s Class A Common Stock and Class B
Common Stock, and any capital stock of the Company into which such Class A
Common Stock and Class B Common Stock may hereafter be converted, changed,
reclassified or exchanged.

“Company Competitor” means any Person (other than the Company and its
Subsidiaries or Project Companies), directly or indirectly, owning, investing,
managing, operating, controlling, engaging in or conducting business activities
with respect to the Business, other than any such activities undertaken by a
regulated utility company as part of its regulated operations or in its
regulated service territory pursuant to a regulatory order in connection with
the regulated utility operations of such Person or one of its Affiliates so long
as the primary beneficiary of such activities is a regulated utility company.

“Company Equity Securities” means (i) the Common Shares, and (ii) any securities
convertible into or exchangeable or exercisable for, or options, warrants or
other rights to acquire, Common Shares, any other equity or equity-linked
security issued by the Company.

“Competitive CVPS Change of Control” means any event, circumstance or other
condition by which any Person or “group” (as such term would be interpreted
under Section 13(d) of the Exchange Act) of Persons that is a Company Competitor
shall acquire majority ownership or control, directly or indirectly,
beneficially or of record, of CVPS, whether through the authority, power or
ability to direct, directly or indirectly, or share equally in or cause the
direction of, the management and/or policies of CVPS, by contract (including
proxy) or otherwise.

“Competitively Sensitive Information” means any information, as reasonably
determined by the Chief Executive Officer of the Company, the disclosure of
which would put the Company at a competitive disadvantage relative to the
Company Competitors. As a general matter, the parties contemplate that
proprietary information relating to specific current or potential projects,
current or potential acquisition targets and/or current or potential joint
ventures the disclosure of which could have an adverse effect on the Company’s
competitive position will constitute competitively sensitive information, but
that such information shall not include, among other things, information
regarding the Company’s financial condition and results of operation typically
provided by a non-consolidated subsidiary to its parent company for purposes of
such parent company’s complying with its reporting obligations under U.S.
securities laws or other financial reporting and disclosure obligations.

“Cost” means, (i) with respect to Company Equity Securities beneficially owned
as part of an Initial Ownership, the price per share paid by Wind Acquisition
for Common Shares in connection with the Initial Purchase (as such term is
defined under the Subscription Agreement), and (ii) with respect to any Company
Equity Securities acquired subsequent to the date of the Subscription Agreement,
the actual cost paid for such securities, in each case, as may be adjusted
proportionately to reflect any stock dividends, stock splits, combinations,
reclassifications and other like events involving Common Shares, but not to
reflect any cash dividends or other cash distributions, in each case made from
the operating cash flows of the Company or its Subsidiaries or Project
Companies.

“CVPS Transaction” means a transaction involving the capital stock or assets of
CVPS, other than a transaction primarily involving or in respect of the Company.

“Diamond Castle” means Diamond Castle Partners IV, L.P. or Diamond Castle
Partners IV-A, L.P. and each of their respective affiliated investment entities.

“Drag-Along Portion” means, with respect to any Other Stockholder in a
Drag-Along Sale, the number of Company Equity Securities of such Other
Stockholder equal to the number derived by multiplying (x) the number of Company
Equity Securities proposed to be Transferred by such Drag-Along Seller in such
Drag-Along Sale as a percentage of the total number of Company Equity Securities
owned by such Drag-Along Seller by (y) the aggregate number of Company Equity
Securities of such Other Stockholder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Full Funding” means all of the Company Equity Securities with respect to the
Purchase Commitment have been purchased by Wind Acquisition and issued by the
Company as contemplated under the Subscription Agreement.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession that are in effect from time to time.

“Governmental Authority” means any federal, state, local or foreign governmental
authority, department, commission, board, bureau, agency, court, instrumentality
or judicial or regulatory body or entity.

“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities arising in the
Ordinary Course of Business (as such term is defined in the Subscription
Agreement) (other than the current liability portion of any indebtedness for
borrowed money)); (iii) all obligations of such Person under leases required to
be capitalized in accordance with GAAP; (iv) all obligations of such Person for
the reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) all obligations of such Person under interest
rate or currency swap transactions (valued at the termination value thereof);
(vi) all obligations of the type referred to in clauses (i) through (v) of any
Persons for the payment of which such Person is responsible or liable, directly
or indirectly, as obligor, guarantor, surety or otherwise, including guarantees
of such obligations; and (vii) all obligations of the type referred to in
clauses (i) through (vi) of other Persons secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien on any property or asset of such Person (whether or not such
obligation is assumed by such Person).

“Initial Closing” shall have the meaning ascribed to such term in the
Subscription Agreement.

“Initial Ownership” means, with respect to any Stockholder, the Company Equity
Securities beneficially owned by such Stockholder as of the date of the
Subscription Agreement, in each case after taking into account any stock split,
stock dividend, reverse stock split, recapitalization, reorganization or other
similar event; provided, however, that with respect to the ownership of Wind
Acquisition, the “Initial Ownership” shall be determined as if all of the
Company Equity Securities to be purchased by Wind Acquisition pursuant to the
Purchase Commitment shall have been purchased as of such date.

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, order, injunction, judgment,
doctrine, decree, ruling, writ, assessment or arbitration award or other
requirement of a Governmental Authority.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest claim,
lease, charge, option, right of first refusal, transfer restriction under any
shareholders or similar agreement, encumbrance or any other restriction or
limitation other than as imposed by the Subscription Agreement, the Company
Documents (as such term is defined in the Subscription Agreement) or the CVPS
Documents (as such term is defined in the Subscription Agreement).

“Management Stockholders” means those certain members of management of the
Company or its Subsidiaries who, from time to time, are party to the Management
Stockholders’ Agreement and their permitted transferees pursuant to such
Agreement.

“Management Stockholders’ Agreement” means the Management Stockholders’
Agreement entered into as of the date hereof between the Company and certain
Management Stockholders, as the same may be amended from time to time.

“New By-laws” means the amended and restated by-laws of the Company, to be in
effect on the Initial Closing Date (as defined in the Subscription Agreement),
which shall be reasonably satisfactory to Wind Acquisition and CVPS, or the
By-laws of the Company adopted as part of the Jurisdictional Merger (if the same
occurs), in either case, as the same may be amended in accordance with the terms
hereof.

“Other Stockholders” means all Stockholders other than Wind Acquisition.

“Ownership Percentage” means, with respect to any Stockholder (as determined
from time to time for purposes of this Agreement) or Management Stockholder, as
the case may be, the aggregate voting rights under the Company Equity Securities
beneficially owned by such Stockholder, or Management Stockholder, as the case
may be, stated as a percentage of the aggregate voting rights of all
Stockholders and Management Stockholders, as a group, under issued and
outstanding Company Equity Securities as of the time of such determination.

“Permitted Exception” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance; (ii) statutory liens for current taxes, assessments or other
governmental charges that are not yet due and payable or not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings, provided an appropriate reserve has been established therefor on
the financial statements in accordance with GAAP; (iii) mechanics’, carriers’,
workers’, and repairers’ Liens arising or incurred in the ordinary course of
business that are not, individually or in the aggregate, material to the
business, operations and financial condition of the Company property so
encumbered and that are not resulting from a breach, default or violation by the
Company of any contract or Law or if payment is not yet due on the underlying
obligation; (iv) zoning, entitlement and other land use and environmental
regulations by any Governmental Authority, provided that such regulations have
not been violated; and (v) statutory or common law liens to secure landlords,
lessors, or renters under leases or rental agreements confined to the premises
rented, that are not, individually or in the aggregate, material to the
business, operations and financial condition of the Company.

“Permitted Transferee” means (i) with respect to Wind Acquisition, Diamond
Castle or an affiliated investment entity that is under common control with
either Wind Acquisition or Diamond Castle; or (ii) with respect to CVPS, any
wholly-owned Subsidiary of CVPS or any parent of CVPS that holds a majority of
the capital stock of CVPS; provided, however, that in all cases such Transferee
shall agree in writing in the form attached as Exhibit A hereto to be bound by
and to comply with all applicable provisions of this Agreement; provided,
further, however, that in no event shall (A) the Company or any of its
Subsidiaries or Project Companies, (B) any “portfolio company” (as such term is
customarily used among institutional investors) of any Stockholder or any entity
controlled by any portfolio company of any Stockholder, or (C) any Company
Competitor (whether or not an Affiliate of the transferring Stockholder)
constitute a “Permitted Transferee”.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
Governmental Authority.

“Potential Tagging Stockholder” means, in any Tag-Along Sale, (i) CVPS if Wind
Acquisition is the Tag-Along Seller in such Tag-Along Sale and (ii) Wind
Acquisition if CVPS is the Tag-Along Seller in such Tag-Along Sale.

“Project” means any electric power generation farm or facility in which the
Company holds a direct or indirect ownership interest.

“Project Companies” means, as of the date hereof, Catamount Cymru Cyf.,
Catamount Energy Ltd., DK Burgerwindpark Eckolstadt GmbH & Co. KG, DK Windpark
Kavelstorf GmbH & Co. KG, Glebe Mountain Wind Energy, LLC, Laurel Hill Wind
Energy, LLC, Rumford Cogeneration Company Limited Partnership, Ryegate
Associates, Sweetwater Wind 1 LLC, Sweetwater Wind 2 LLC and Sweetwater Wind 3
LLC.

“Public Offering” means an underwritten public offering of Company Equity
Securities (or securities of the Company that include Company Equity Securities)
pursuant to (i) an effective registration statement under the Securities Act,
other than pursuant to a registration statement on Form S-4 or Form S-8 or any
similar or successor form, or (ii) a registered public offering or any other
transaction the result of which is that the Company Equity Securities (or
securities of the Company that include Company Equity Securities) are listed on
the Toronto Stock Exchange, Canadian Venture Exchange, the London Stock Exchange
or Euronext Brussels or any similar securities trading market, in either case,
where at least 15% of the economic interest in the Company is sold in such
offering or the aggregate gross proceeds of such offering are at least
$50,000,000.

“PUHCA” means the Public Utility Holding Company Act of 1935, as amended, and
the rules and regulations promulgated thereunder.

“PURA” means the Texas Public Utility Regulatory Act, Texas Utilities Code
Sections 11.001 through 64.157, or any successor statute thereof.

“Purchase Commitment” shall have the meaning ascribed thereto under the
Subscription Agreement.

“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended,
and the rules and regulations promulgated thereunder.

“Qualifying Rights Transfer” means, with respect to any applicable Stockholder,
a Transfer, to the extent such Transfer is permitted pursuant to Section 3.01 of
this Agreement, as part of a single transaction by such Stockholder, in which
such Stockholder Transfers to a Third Party (or a “group” (as such term is
defined under Rule 13d-3 of the Exchange Act) of Third Parties) all of the
greater of (a) such Stockholder’s Initial Ownership and (b) such Stockholder’s
Company Equity Securities.

“Required Return” with respect to any Stockholder means an amount equal to
(i) such Stockholder’s Cost, plus (ii) a return on such Stockholder’s Cost at a
rate of 15% (on a pre-tax basis) compounded annually from (a) the date on which
the Subscription Agreement was executed (in the case of Company Equity
Securities owned by such Stockholder as of the Initial Closing), or (b) the date
that such Stockholder purchased the Company Equity Securities with respect to
which such Required Return is being calculated (in the case of Company Equity
Securities acquired after the Initial Closing). Required Return shall be
calculated taking into account all distributions (on a pre-tax basis) of cash,
stock or other property (valued at fair market value) paid to the Stockholder,
subsequent to the date on which the Subscription Agreement was executed and on
or before the date of determination of the Required Return for all Company
Equity Securities for which such return is being calculated, and any amounts
paid by a purchaser into an escrow account in connection with a Drag-Along Sale
shall be deemed a distribution paid to the Stockholder for purposes of the
foregoing calculation.

“Requirement of Law” means all laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of any Governmental Authority.

“Restated Certificate” means the restated articles of incorporation of the
Company, in the form attached hereto as Exhibit B, to be in effect on the
Initial Closing Date (as defined in the Subscription Agreement), or the
certificate of incorporation of the Company adopted as part of the
Jurisdictional Merger (if the same occurs), in either case, as the same may be
amended in accordance with the terms hereof.

“Restricted Affiliate” means, with respect to a Stockholder, an Affiliate of
such Stockholder whose principal purpose is to, directly or indirectly through
one or more intermediaries, own or hold a direct or indirect interest in the
Company Equity Securities of such Stockholder, or whose principal asset or
investment is, directly or indirectly through one or more intermediaries, a
direct or indirect interest in the Company Equity Securities of such
Stockholder. For purposes of this definition and Section 3.05, CRC, and not
CVPS, shall be considered the “Stockholder” and CRC shall be deemed to be a
“Restricted Affiliate” of CVPS.

“Restricted Affiliate Parent” means, with respect to a Restricted Affiliate, the
Person that directly owns the capital stock or other equity interests of such
Restricted Affiliate. For purposes hereof, CVPS shall be deemed to be the
“Restricted Affiliate Parent” of CRC.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Stockholder” means each Person (other than the Company) who shall be a party to
or shall be required under this Agreement (pursuant to Section 3.03 or
otherwise) to be bound by this Agreement (as may be amended from time to time).
Notwithstanding that CRC is the record owner of Company Equity Securities as of
the date hereof, CVPS shall be deemed to be the Stockholder thereof with respect
to such Company Equity Securities owned of record by CRC, and CVPS, CRC and
their respective Permitted Transferees shall be deemed one and the same
Stockholder (unless the context requires otherwise and except as otherwise
provided herein).

“Subscription Agreement” means the Stock Subscription Agreement, dated as of
even date herewith, by and among the Company, Wind Acquisition , CVPS and CRC.

“Subsidiary” means, with respect to any Person, another Person of which (i) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such first Person or (ii) such
first Person is entitled, directly or indirectly, to appoint a majority of the
board of directors, board of managers or comparable body of such other Person.

“Sweetwater 3 Equity Commitment Agreement” means the Membership Interest
Purchase and Equity Capital Contribution Agreement, dated as of May 10, 2005, by
and among Sweetwater Wind 3 LLC, DKR Wind Energy, LLC, Babcock & Brown
Sweetwater 3 LLC, Catamount Sweetwater 3 LLC, FC Energy Finance I, Inc., The
Northwestern Mutual Life Insurance Company, Bankers Commercial Corporation and
The Prudential Insurance Company of America.

“Tag-Along Pro Rata Share” means, with respect to each Tag-Along Seller, Tagging
Person or Management Tagging Person, as the case may be, a number of Company
Equity Securities equal to the aggregate number of Company Equity Securities the
prospective purchaser in a Tag-Along Sale is willing to purchase, multiplied by
a fraction, the numerator of which is the Ownership Percentage of such Tag-Along
Seller, Tagging Person or Management Tagging Person, as the case may be, and the
denominator of which is equal to the aggregate Ownership Percentage of the
Tag-Along Seller, all Tagging Persons and all Management Tagging Persons.

“Third Party” means a prospective purchaser of Company Equity Securities in a
bona fide arm’s-length transaction from a Stockholder, other than a prospective
purchaser that is either (i) a Permitted Transferee, (ii) an Affiliate or
(iii) a portfolio company (as such term is customarily used among institutional
investors) of such Stockholder.

“Transfer” means, with respect to any Company Equity Securities, (i) when used
as a verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate
or otherwise transfer such Company Equity Securities or any participation or
interest therein, whether directly or indirectly, or agree or commit to do any
of the foregoing, and (ii) when used as a noun, a direct or indirect sale,
assignment, disposition, exchange, pledge, encumbrance, hypothecation, or other
transfer of such Company Equity Securities or any participation or interest
therein or any agreement or commitment to do any of the foregoing, except in
each case with respect to clause (i) or (ii), such transfer shall not include a
CVPS Transaction.

“Transfer Taxes” means any real property transfer, sales, use, value added,
stamp, documentary, recording, registration, conveyance, stock transfer,
intangible property transfer, personal property transfer, gross receipts,
registration, duty, securities transactions or similar fees or Taxes (as defined
in the Subscription Agreement) or governmental charges (together with any
interest or penalty, addition to Tax or additional amount imposed) as levied by
any Governmental Authority in connection with the transactions contemplated by
this Agreement, including, without limitation, any payments made in lieu of any
such Taxes or governmental charges which become payable in connection with the
transactions contemplated by this Agreement.

“Trigger Date” shall have the meaning ascribed to such term in the Subscription
Agreement.

“VBCL” means the Business Corporation Law of the State of Vermont, subject to
Section 2.11.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

          TERM   SECTION
Acceptance Notice
    3.04 (b)
Agreement
  Preamble

Appraisal Process Commencement Date
    4.04 (g)
Appraisal Report
    4.04 (g)
Appraiser
    4.04 (g)
Approved Budget
    2.06 (b)
Buy/Sell Initiator
    4.05 (a)
Buy/Sell Offer
    4.05 (a)
Buy/Sell Recipient
    4.05 (a)
Buy/Sell Right
    4.05 (d)
CEO Director
  2.01(a)(iii)
Company
  Preamble

Competition Offer Acceptance Notice
  5.04(c)(iii)(B)
Competition Offered Securities
  5.04(c)(iii)(B)
Competition Offer Notice
  5.04(c)(iii)(B)
Competition Offer Period
  5.04(c)(iii)(B)
Competition Offer Price
  5.04(c)(iii)(B)
Confidential Information
    5.02 (a)
Confidentiality Affiliates
    5.02 (a)
CRC
  Preamble

CVPS Directors
  2.01(a)(ii)
CVPS
  Preamble

Draft Budget
    2.06 (a)
Drag-Along Sale
    4.02 (a)
Drag-Along Sale Notice
    4.02 (b)
Drag-Along Sale Notice Period
    4.02 (b)
Drag-Along Sale Price
    4.02 (b)
Drag-Along Seller
    4.02 (a)
Drag-Along Transferee
    4.02 (a)
Excess Shares
    4.04 (c)
Fair Value of the Subject Interest
    4.04 (g)
Fully Participating Stockholder
    4.04 (c)
Issuance Notice
    4.04 (a)
Jurisdictional Merger
    2.11  
Management Tag-Along Rights
    4.01 (d)
Management Tagging Person
    4.01 (d)
Offered Securities
    3.04 (a)
Offeree
    3.04 (a)
Offer Notice
    3.04 (a)
Offeror
    3.04 (a)
Offer Period
    3.04 (b)
Offer Price
    3.04 (a)
Put
    5.03 (a)
Put Option Purchase and Sale Agreement
    5.03 (a)
Replacement Nominee
    2.03 (a)
Responsible Party
    3.07  
Statement of Management Authority
    2.10  
Stockholder Indemnitee
    5.08 (a)
Tag-Along Notice
    4.01 (a)(i)
Tag-Along Notice Period
    4.01 (c)
Tag-Along Offer
    4.01 (b)
Tag-Along Percentage
    4.01 (b)
Tag-Along Response Notice
    4.01 (c)
Tag-Along Right
    4.01 (c)
Tag-Along Sale
    4.01 (a)
Tag-Along Seller
    4.01 (a)
Tagging Person
  4.01(a)(ii)
Transaction Commitment
    4.05 (d)
Unwinding Event
    3.03 (b)
Wind Acquisition
  Preamble

Wind Directors
    2.01 (a)(i)

SECTION 1.02. Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:

Calculation of Time. When calculating the period before which, within which or
after which any act is to be done or step taken pursuant to this Agreement, the
date that is the reference date in calculating such period shall be excluded. If
the last day of such period is a non-Business Day, the period in question shall
end on the next succeeding Business Day.

Dollars. Any reference in this Agreement to “$” means U.S. dollars.

Annexes/Exhibits/Schedules. The Annexes, Exhibits and Schedules to this
Agreement are hereby incorporated and made a part hereof and are an integral
part of this Agreement. All Annexes, Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Annex, Exhibit
or Schedule but not otherwise defined therein shall be defined as set forth in
this Agreement.

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Article” or “Section” are to the corresponding Article or Section of this
Agreement unless otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

SECTION 1.03. Effectiveness of this Agreement. Notwithstanding any other
provision of this Agreement, this Agreement shall not take effect until the
Trigger Date.

ARTICLE 2

CORPORATE GOVERNANCE

SECTION 2.01. Composition of the Board.

(a) Effective as of the Trigger Date (as defined in the Subscription Agreement),
the Board shall be comprised of seven directors, and, subject to the provisions
of Sections 2.01(b) through 2.01(j) hereof, such directors shall be designated
as follows:

(i) Wind Acquisition shall have the right to designate three directors (the
“Wind Directors”);

(ii) CVPS shall have the right to designate three directors (the “CVPS
Directors”); and

(iii) the Chief Executive Officer of the Company (who shall initially be James
J. Moore, Jr.) shall be designated as a director (the “CEO Director”).

(b) Subsequent to the date hereof, in the event of any changes in the Ownership
Percentage of Wind Acquisition or CVPS, each of Wind Acquisition and CVPS shall
be entitled to designate the number of directors which corresponds to its
Ownership Percentage pursuant to the following table:

          Ownership Percentage   Number of Designees
=> 90%
    6  
=> 85% and < 90%
    5  
=> 65% and < 85%
    4  
=> 35% and < 65%
    3  
=> 15% and < 35%
    2  
=> 10% and < 15%
    1  
< 10%
    0  

(c) Each Stockholder shall, at any time it is then entitled to vote for the
election of directors to the Board, vote all of its Company Equity Securities
that are entitled to vote or execute proxies or written consents, as the case
may be, and take all other necessary action (including causing the Company to
call a special meeting of stockholders) in order to ensure that the composition
of the Board is as set forth in this Section 2.01.

(d) The Company shall cause each individual designated pursuant to
Section 2.01(a) or 2.03 to be nominated to serve as a director on the Board, and
to take all other necessary actions (including calling a special meeting of the
Board and/or stockholders) to ensure that the composition of the Board is as set
forth in this Section 2.01. The Company and each Stockholder shall take such
action as may be required under applicable law to cause the Board to consist of
the number of directors specified in Section 2.01(a).

(e) If at any time, the Ownership Percentage of Wind Acquisition or CVPS is
reduced (by Transfer, issuance of new Company Equity Securities by the Company
or otherwise, in each case in compliance with this Agreement) such that the
number of directors that Wind Acquisition or CVPS, as the case may be, is
entitled to designate pursuant to Section 2.01(a) is reduced by one or more
directors, then Wind Acquisition or CVPS, as the case may be, shall promptly
cause such number of its then designated directors equal to the number by which
the number of its designated directors has been so reduced as aforesaid to
resign from the Board. Such director position(s) shall be filled by the
stockholders of the Company in accordance with the VBCL, the Restated
Certificate, the New By-laws and this Agreement. Notwithstanding that Wind
Acquisition or CVPS is no longer entitled to designate one or more persons to
serve as directors pursuant to Section 2.01(a), nothing herein shall preclude an
Affiliate, director, officer, partner, associate or employee of Wind Acquisition
or CVPS from serving on the Board; provided that such person is elected by the
stockholders of the Company in accordance with this Section 2.01(e) and is not
otherwise in violation of this Agreement.

(f) To the extent that Wind Acquisition or CVPS is entitled to designate at
least one director pursuant to Section 2.01(a), the Stockholders shall cause the
Board to cause each executive committee, compensation committee, audit
committee, investment committee, nominating committee or other significant
committee of the Board (including any committee performing the functions usually
reserved for the committees described above), if any, to include at least one
Wind Director and one CVPS Director; provided that the composition of each
committee shall reflect the relative number of Wind Directors and CVPS Directors
on the Board.

(g) Notwithstanding the terms of any other stockholders agreement, partnership
agreement, limited liability company agreement or other similar governance
agreement or instrument of any Subsidiary of the Company, if any Wind Director
or CVPS Director shall serve as a member of the board of directors or other
governing body of any Subsidiary of the Company, then the composition of such
Subsidiary board of directors or other governing body shall reflect the relative
number of Wind Directors and CVPS Directors on the Board.

(h) The Stockholders shall negotiate in good faith such changes to the
composition of the members of the board of directors of the Company as may be
necessary to comply with applicable securities laws or any law, rule or listing
requirement of any national stock exchange or SEC recognized trading market on
which securities of the company are listed or quoted that is applicable to the
Company, including the appointment of independent directors; provided that the
relative number of Wind Directors and CVPS Directors on the Board shall, to the
extent practicable, reflect the requirements of Sections 2.01(a) through (e).

(i) CVPS shall not, and shall not have the right to, designate a Person as a
CVPS Director if such Person is a director, officer or otherwise an employee of
any Company Competitor or if such Person is an Affiliate of a Company
Competitor, unless, in each case, CVPS shall cause any such CVPS Director to
execute an agreement pursuant to which such Person agrees to take reasonable
steps to ensure that no Competitively Sensitive Information relating to the
Company, its Subsidiaries or the Project Companies is transferred, communicated
or otherwise disclosed to any other Person at CRC, CVPS or a Company Competitor
and CVPS shall otherwise comply with its obligations under this Agreement
(including, without limitation, Sections 5.02 and 5.04 hereof). In addition, any
CVPS Director who is a director, officer or otherwise an employee of any Company
Competitor or who is an Affiliate of a Company Competitor shall, in addition to
executing the agreement specified in the preceding sentence, recuse him or
herself from any discussions of the Board involving Competitively Sensitive
Information.

(j) The right of each of CVPS and Wind Acquisition to designate directors to the
Board pursuant to Section 2.01(a) hereof shall be transferable to a Third Party
only in connection with a Qualifying Rights Transfer.

SECTION 2.02. Removal. No Stockholder shall, at any time it is then entitled to
vote for the removal of directors from the Board, vote any of its Company Equity
Securities in favor of the removal of any director who shall have been
designated by Wind Acquisition or CVPS pursuant to Section 2.01, unless the
designating party shall have consented to such removal in writing; provided,
however, that if Wind Acquisition or CVPS shall request in writing the removal,
with or without cause (as determined in accordance with Section 8.08 of the
VBCL), of any such director so designated by it, such Stockholder shall vote all
its Company Equity Securities that are entitled to vote in favor of such
removal.

SECTION 2.03. Vacancies. If, as a result of death, disability, retirement,
resignation, removal or otherwise (other than pursuant to Section 2.01(e)),
there shall exist or occur any vacancy on the Board:

(a) the Person that designated the deceased, disabled, retired, resigning or
removed director may designate another individual (the “Replacement Nominee”) to
fill such vacancy and serve as a director on the Board;

(b) each Stockholder then entitled to vote for the election of directors to the
Board shall vote all of its Company Equity Securities that are entitled to vote
or execute proxies or written consents, as the case may be, in order to ensure
that the Replacement Nominee is elected to the Board; and

(c) upon the resignation or removal of the Chief Executive Officer of the
Company from such office, such Person shall be deemed to have resigned from the
Board as the CEO Director immediately upon such resignation or removal.

SECTION 2.04. Director Expenses. The Company shall pay all reasonable and
documented out-of-pocket expenses incurred by each director in connection with
attending regular and special meetings of the Board and any committee thereof,
and any such meetings of the board of directors of any Subsidiary of the Company
and any committee thereof.

SECTION 2.05. Restated Certificate or New By-Law Provisions. Each Stockholder
shall vote all of its Company Equity Securities that are entitled to vote or
execute proxies or written consents, as the case may be, and take all other
actions necessary, to ensure that the Company’s Restated Certificate and New
By-laws (i) facilitate, and do not at any time conflict with, any provision of
this Agreement and (ii) permit each Stockholder to receive the benefits to which
such Stockholder is entitled under this Agreement. The Company shall take such
action (including by exercising any voting control) within its power and
authority necessary to ensure that the organizational documents of its
Subsidiaries facilitate and do not at any time conflict with any provision of
this Agreement and permit each Stockholder to receive the benefits to which such
Stockholder is entitled under this Agreement.

SECTION 2.06. Company Budget.

(a) Subject to Sections 5.04(c)(ii) and 2.06(e) and for so long as (i) with
respect to Wind Acquisition only, the Ownership Percentage of Wind Acquisition
continues to equal or exceed 25%, or (ii) with respect to CVPS only, the
Ownership Percentage of CVPS continues to equal or exceed 25%, the Company shall
prepare, or cause to be prepared, and submit to Wind Acquisition, so long as the
condition set forth in the foregoing clause (i) is satisfied, and to CVPS, so
long as the condition set forth in the foregoing clause (ii) is satisfied, at
least 30 days prior to the end of any fiscal year, a draft operating and capital
expenditure budget for the then-succeeding fiscal year with respect to the
Company and its Subsidiaries on a consolidated basis (the “Draft Budget”);

(b) Subject to Sections 5.04(c)(ii), 2.06(d) and 2.06(e) and for so long as
(i) with respect to Wind Acquisition only, the Ownership Percentage of Wind
Acquisition continues to equal or exceed 25%, or (ii) with respect to CVPS only,
the Ownership Percentage of CVPS continues to equal or exceed 25%, the Draft
Budget shall not be the adopted and approved budget of the Company and its
Subsidiaries (the “Approved Budget”) without the consent of Wind Acquisition, so
long as the condition set forth in the foregoing clause (i) is satisfied, and
without the consent of CVPS, so long as the condition set forth in the foregoing
clause (ii) is satisfied; provided, that the Approved Budget shall not govern,
be applicable to or in any way set forth the cash dividend or distribution
policies of the Company or any Subsidiaries, which cash dividend and
distribution policies shall be determined solely by the Board, subject to
Section 2.07.

(c) Subject to Section 2.06(d), if the Company and each of Wind Acquisition and
CVPS, to the extent entitled to approve the Approved Budget in accordance with
Section 2.06(b), cannot agree on and adopt an Approved Budget for the
then-succeeding fiscal year by the end of the then current fiscal year, then the
Approved Budget for such then-succeeding fiscal year shall be the then-existing
Approved Budget, modified by increasing each line-item amount reflected therein
no more than 10% or such other amount as may have been otherwise approved by
Wind Acquisition and CVPS. For the fiscal year ending December 31, 2005, the
existing operating and capital expenditure budgets for the Company and
Subsidiaries attached hereto as Annex A (with such changes thereto as shall be
mutually agreeable to Wind Acquisition and CVPS) shall be deemed to be the
existing Approved Budget.

(d) Prior to the Full Funding, and without regard to whether amounts therefor
are authorized in any Approved Budget, Wind Acquisition shall have sole
discretion and authority to approve the purposes for which the Purchase
Commitment is expended, including, without limitation, capital, project
development or operating expenditures to be made with such Purchase Commitment,
and neither the Company nor any of its Subsidiaries shall incur or pay any
capital expenditure unless Wind Acquisition shall have consented to such
incurrence or payment (as the case may be). In no event shall CVPS’s rights to
consent to an Approved Budget under Section 2.06(b) limit the power and
authority of Wind Acquisition as set forth under this Section 2.06(d) (and such
right to consent shall be subject to the rights of Wind Acquisition under this
Section 2.06(d)).

(e) CVPS’s rights under this Section 2.06 shall not be transferable by CVPS,
including, without limitation, in connection with any Transfers of Company
Equity Securities made by CVPS. Wind Acquisition shall be able to transfer its
rights under this Section 2.06 to a Third Party only in connection with a
Qualifying Rights Transfer.

SECTION 2.07. Limitations on Certain Actions by the Company. Subject to Sections
5.04(c)(ii), 5.04(e) and 2.08 hereto and for so long as (i) with respect to Wind
Acquisition only, the Ownership Percentage of Wind Acquisition continues to
equal or exceed 10%, or (ii) with respect to CVPS only, the Ownership Percentage
of CVPS continues to equal or exceed 10%, without the consent of Wind
Acquisition, so long as the condition set forth in the foregoing clause (i) is
satisfied, and without the consent of CVPS, so long as the condition set forth
in the foregoing clause (ii) is satisfied, the Company shall not (and to the
extent applicable, its Subsidiaries shall not and the Company shall cause its
Subsidiaries not to, and shall not take any action to approve or otherwise
authorize the Project Companies to):

(a) amend or permit the amendment of the Company’s or any of its Subsidiaries’
or Project Companies’ certificate of incorporation, charter, by-laws, memorandum
of association, articles of association, partnership agreement, limited
liability company agreement, certificate of limited partnership, certificate of
formation, certificate of trust, trust agreement, indenture or other agreement
or instrument under which such Person is formed or organized under applicable
laws, except (i) in a manner that would not adversely affect either Wind
Acquisition or CVPS, (ii) in connection with any Drag-Along Sale, (iii) in
connection with any Public Offering approved under Section 2.07(n) (if
applicable) or sale of equity or debt securities otherwise permitted under this
Section 2.07, (iv) in connection with the Jurisdictional Merger on the terms and
conditions specified in Section 2.11 or (v) as may be required by applicable Law
(including any changes in Law);

(b) institute or consent to, or permit any of its Subsidiaries or Project
Companies to institute or consent to, any Bankruptcy Event or the liquidation,
dissolution or winding-up of the Company or its Subsidiaries or Project
Companies, subject to the fiduciary duties of the directors, general partners or
managing members of the Company or any of its Subsidiaries or its Project
Companies;

(c) enter into any transaction with any of the officers, directors, or
Affiliates of the Company or any of their respective Subsidiaries or Project
Companies, except in the ordinary course of business or pursuant to the
reasonable requirements of the Business and upon fair and reasonable terms at
least as favorable to the Company or such applicable Subsidiary or Project
Company as could have been obtained on an arm’s length basis (other than a
transaction that is subject to the rights of Wind Acquisition under
Section 2.06(d) or subject to such Stockholder’s preemptive rights under
Section 4.04); provided that (i) the transactions contemplated (including,
without limitation, with respect to the Full Funding) under the Subscription
Agreement, (ii) transactions relating to the employment or compensation of
employees of the Company and its Subsidiaries expressly contemplated by the
Subscription Agreement and (iii) transactions otherwise expressly contemplated
by the terms of this Agreement, shall in each case be deemed to be transactions
not subject to this Section 2.07(c);

(d) subject to the Statement of Management Authority incur, or become liable, or
allow any of its Subsidiaries or take any action to approve or otherwise
authorize any of its Project Companies to incur or become liable, for
Indebtedness, other than Indebtedness (i) required (A) by any applicable law
(including any changes in law), (B) under any contractual obligation not
undertaken in violation of this Agreement, or (C) to repair any damage caused to
any Project as a result of any accident, act of God, landslide, lightning,
earthquake, fire, explosion, flood, nuclear radiation, acts of terrorism, war,
riot or civil disturbance, insurrection, or any similar occurrence, (ii) as part
of or in connection with a Public Offering approved under Section 2.07(n) (if
applicable) or (iii) specified in or contemplated by an Approved Budget;

(e) subject to Section 2.06(d), any issuance of Company Equity Securities, other
than (i) issuances of Company Equity Securities upon exercise, conversion or
exchange of Company Equity Securities which, when issued, were exempt from such
consent rights, (ii) issuances of Company Equity Securities to employees,
officers and/or directors of the Company pursuant to employee benefit or similar
plans or arrangements contemplated by the Subscription Agreement or otherwise
implemented as part of funding pursuant to the Subscription Agreement, (iii) as
part of a Public Offering approved under Section 2.07(n) (if applicable), and
(iv) issuances otherwise required (A) for capital expenditure and project
development expenses as contemplated by an Approved Budget, (B) in connection
with the performance of the obligation to issue Company Equity Securities as
contemplated under the Subscription Agreement, (C) for transactions contemplated
by Sections 2.07(g) and 2.07(j), (D) by any applicable law (including any
changes in law), (E) under any contractual obligation, or (F) to repair any
damage caused to any Project as a result of any accident, act of God, landslide,
lightning, earthquake, fire, explosion, flood, nuclear radiation, acts of
terrorism, war, riot or civil disturbance, insurrection, or any similar
occurrence;

(f) (x) declare or pay any dividends or make any distributions, in each case in
cash or property, on its Company Equity Securities or (y) purchase, redeem or
otherwise acquire any equity interest of the Company (including any Company
Equity Securities) or any of its Subsidiaries or the Project Companies, or any
securities convertible into an equity interest of the Company or any of its
Subsidiaries, or, solely in the case of clause (y) above, permit any of its
Subsidiaries or Project Companies to do any of the foregoing, other than
(i) repurchases of equity interests from employees of the Company and its
Subsidiaries upon termination of employment or (ii) as part of a Public Offering
approved under Section 2.07(n) (if applicable);

(g) other than between the Company and any wholly-owned Subsidiary or between
two wholly-owned Subsidiaries, merge or consolidate with any Third Party, or
sell all or substantially all of its assets, in a single transaction or series
of related transactions, to any Third Party, or permit any of its Subsidiaries,
or take any action to permit any of its Project Companies, to merge or
consolidate with any Third Party, or sell all or substantially all of such
Subsidiary’s or Project Company’s assets in a single transaction or series of
related transactions to any Third Party; provided, however, that the approval of
CVPS shall not be required to the extent that any such transaction is
(i) pursuant to and contemporaneously with a Drag-Along Sale or (ii) in
connection with the Jurisdictional Merger on and subject to the terms and
conditions specified in Section 2.11;

(h) select, terminate or remove the Chief Executive Officer of the Company;

(i) adopt, materially amend or make any material modification to any cash bonus
or severance plan, equity-based compensation plan or other compensation plan
contemplated by the Subscription Agreement or otherwise implemented as part of
the Initial Closing pursuant to the Subscription Agreement with respect to any
employee or group of employees of the Company or any of its Subsidiaries, or
permit any of such entities to do any of the foregoing; provided that Wind
Acquisition and CVPS shall only have the right pursuant to this clause (i) to
consent to the type and aggregate amount of compensation that may be awarded
pursuant to any such plan and the general criteria by which such compensation
may be awarded, but in no way the amount, type or criteria with respect to any
individual under such plan, which shall be determined by the Board or its
compensation committee;

(j) subject to the sole right of Wind Acquisition to consent to, or approve the
making of any of the following described transactions in respect of, matters
contemplated by Section 2.06(d), (i) acquire, or permit any of its Subsidiaries
or Project Companies to acquire, the assets or business of any Person having a
value in excess of $10,000,000 in any single transaction or series of related
transactions unless specified in an Approved Budget or in the Statement of
Management Authority then in effect, or (ii) make a loan or advance to any
Person or guarantee any loan of any Person, in each case in an amount in excess
of $10,000,000 in any single transaction or series of related transactions, or
permit any of its Subsidiaries or Project Companies to do any of the foregoing;

(k) subject to the sole right of Wind Acquisition to consent to, or approve the
making of any of the following described transactions in respect of, matters
contemplated by Section 2.06(d), make, or permit any of its Subsidiaries or
Project Companies to make, any sale or any other transfer of assets having a
value in excess of $10,000,000 in any single transaction or series of related
transactions unless specified in an Approved Budget or in the Statement of
Management Authority then in effect;

(l) materially change the nature of the Company’s Business; it being understood
that any services, activities or businesses incidental, or ancillary to, the
Business, provided as such, shall not be considered a change in the Business;

(m) subject to any Lien or otherwise encumber or, except for Permitted
Exceptions, permit, allow or suffer to be encumbered any of the properties or
assets (whether tangible or intangible) of, or used by, the Company, any of its
Subsidiaries or the Project Companies, in each case greater than $1,000,000,
other than any Lien incurred in connection with Indebtedness permitted under
Section 2.07(d);

(n) complete an initial Public Offering or any other action that would result in
any Company Equity Securities becoming publicly traded; or

(o) obligate or otherwise commit or permit the Company or any of its
Subsidiaries or take any action to permit the Project Companies (to the extent
applicable), to do any of the foregoing things.

SECTION 2.08. Limitations on Consent Rights.

(a) The consent rights of each of CVPS and Wind Acquisition pursuant to
Section 2.07 hereof shall be transferable to any other Third Party only in
connection with a Qualifying Rights Transfer; provided, however, that, with
respect to CVPS, the right to consent to the actions or transactions described
in Sections 2.07(h), 2.07(i), 2.07(j) and 2.07(k) (only as applicable to such
sections) shall, in any event, not be transferable.

(b) The right to consent to the actions or transactions described in
Sections 2.07(d), 2.07(e), 2.07(g), 2.07(h), 2.07(j), 2.07(k), 2.07(l), 2.07(m),
2.07(n) and 2.07(o) (with respect to Section 2.07(o), only as to the actions
enumerated in Sections 2.07(d), 2.07(e), 2.07(g), 2.07(h), 2.07(j), 2.07(k),
2.07(l), 2.07(m) and 2.07(n)) shall terminate (i) with respect to Wind
Acquisition only, if the Ownership Percentage of Wind Acquisition falls below
25%, and (ii) with respect to CVPS only, if the Ownership Percentage of CVPS
falls below 25%.

SECTION 2.09. Termination/Suspension of Certain Rights. In the event that
(i) Wind Acquisition fails to fully comply with their obligations with respect
to the Purchase Commitment and (except with respect to the Final Closing, as
such term is defined in the Subscription Agreement) Wind Acquisition has not
cured any such failure in its entirety within 30 days of such breach or (ii) the
Full Funding has not occurred by the third anniversary of the execution of
Subscription Agreement, then as of such time, the rights of Wind Acquisition
under Sections 2.01, 2.06 and 2.07 shall be determined in accordance with the
applicable Ownership Percentage of Wind Acquisition after giving effect to the
conversion of the Class B Stock in accordance with the terms of the Restated
Certificate as a result of the foregoing breach or failure to fund.

SECTION 2.10. Statement of Management Authority. Each of Wind Acquisition and
CVPS shall use its good faith reasonable best efforts to cause the Board to
adopt as soon as practicable after the date hereof, but in no event later than
60 days after the date hereof, a statement setting forth management’s authority
and reporting responsibilities and specifying those actions that management
shall have the authority to take without further approval from the Board (the
“Statement of Management Authority”), which Statement of Management Authority
shall be in form and substance to be agreed upon by Wind Acquisition and CVPS.
Thereafter, for so long as Wind Acquisition or CVPS have an Ownership Percentage
of at least 25%, the Statement of Management Authority may be amended only with
the written consent of Wind Acquisition and CVPS, as applicable.

SECTION 2.11. Jurisdictional Merger. Upon the request of Wind Acquisition, each
of CVPS and the Company shall use its respective commercially reasonable efforts
to cause the Board and the Company to effect, as soon as practicable after such
request, the Company’s change of its jurisdiction of incorporation to the State
of Delaware, which may be accomplished through a merger of the Company with a
corporation formed under the laws of the State of Delaware and pursuant to which
all properties, rights, privileges, powers and franchises and all of the debts,
liabilities and duties of the Company shall become those of the surviving
corporation (the “Jurisdictional Merger”). The surviving corporation’s
certificate of incorporation shall be in substance identical to the Restated
Certificate except for those administrative and ministerial changes necessary to
conform to Delaware Law and the by-laws of the surviving corporation shall be in
form and substance substantially similar to the New By-Laws. The Jurisdictional
Merger shall be subject to the prior approval of CVPS (which consent shall not
be unreasonably withheld or delayed); provided, however, that CVPS shall be
entitled to withhold its consent to the Jurisdictional Merger to the extent that
it can demonstrate that the Jurisdictional Merger would have a significant
adverse economic effect on CVPS or the Company. CVPS and the Company agree to
cooperate fully in connection determining if any consents are necessary to
effect the Jurisdictional Merger and with any filings or other actions that may
be necessary to effect the Jurisdictional Merger. Upon the effectiveness of the
Jurisdictional Merger, all references herein to sections of the VBCL shall
automatically be deemed to be references to similar sections of the Delaware
General Corporation Law.

ARTICLE 3

RESTRICTIONS ON TRANSFER

SECTION 3.01. General Restrictions on Transfer.

(a) Each Stockholder understands and agrees that the Company Equity Securities
held by it on the date hereof have not been registered under the Securities Act
and are restricted securities under the Securities Act. No Stockholder shall
Transfer any Company Equity Securities (or solicit any offers in respect of any
Transfer of any Company Equity Securities), except in compliance with the
Securities Act, any other applicable securities or “blue sky” laws and any
restrictions on Transfer contained in this Agreement or any other provisions set
forth in any other agreements or instruments pursuant to which such Company
Equity Securities were issued. No Stockholder shall Transfer any Company Equity
Securities if such Transfer would cause Company Equity Securities to become
subject to registration under the Exchange Act, except in connection with a
Public Offering.

(b) Neither Wind Acquisition nor CVPS may Transfer any of its Company Equity
Securities, except (i) to a Permitted Transferee in accordance with
Section 3.03, (ii) in a Transfer pursuant to or as permitted under Section 3.04,
or (iii) in a Tag-Along Sale pursuant to Section 4.01, a Drag-Along Sale
pursuant to Section 4.02 or a sale pursuant to a Buy/Sell Offer provided
pursuant to Section 4.05, and, in respect of each of clauses (i), (ii) and
(iii), any such Transfer thereunder must be only at such time as permitted
pursuant to such provisions.

(c) Notwithstanding anything in this Agreement to the contrary, no Stockholder
shall Transfer any Company Equity Securities to any Person unless such
transferee shall have agreed in writing to be bound by the terms of this
Agreement by executing a Joinder Agreement in the form of Exhibit A attached
hereto (unless such transferee is already so bound).

(d) Notwithstanding anything in this Agreement to the contrary, no Stockholder
shall Transfer any Company Equity Securities to any Person (whether or not a
Permitted Transferee) if such Transfer would result in an Adverse Regulatory
Event. No Stockholder shall take any action, and each Stockholder shall use
commercially reasonable efforts to prevent any third-party action within its
reasonable control, if such action would result in an Adverse Regulatory Event.
Each Stockholder shall cooperate with any affected Stockholder, and shall use
all commercially reasonable efforts, to remedy any Adverse Regulatory Event.
Each Stockholder shall use commercially reasonable efforts not to acquire any
interest in any, or become an electric utility or electric utility holding
company if that would result in an Adverse QF Event. Unless otherwise required
by law, no Stockholder will consummate any Transfer if, after reasonable inquiry
into the circumstances of such transfer, including the regulatory status of the
transferee, such Stockholder has knowledge that such Transfer would result in an
Adverse QF Event. If any party breaches this Section 3.01(d), then the other
parties shall be entitled to such relief at law or in equity as may be awarded
by a court of competent jurisdiction. In connection with any Transfer permitted
by the terms of this Agreement, each Stockholder, at the request and expense of
the transferring Stockholder, will use its commercially reasonable efforts to
(i) make all appropriate filings and submissions with any Governmental Authority
that may be necessary, proper or advisable under applicable laws and regulations
in respect of such Transfer and (ii) cooperate in all respects with the other
Stockholders and the Company in connection with such filing or submission.

(e) Notwithstanding anything in this Agreement to the contrary, no Stockholder
may Transfer any Company Equity Securities to any Company Competitor or any
Affiliate of a Company Competitor unless such Transfer is in connection with a
Drag-Along Sale or a CVPS Transaction.

(f) Notwithstanding anything else in this Agreement to the contrary, Wind
Acquisition may not transfer the Class B Common Stock held by Wind Acquisition
to any Person except a Permitted Transferee of Wind Acquisition without the
prior written consent of CVPS in its sole discretion.

(g) Any attempt to Transfer any Company Equity Securities not in compliance with
this Agreement shall be null and void and have no force or effect, and the
Company shall not, and shall cause any transfer agent not to, give any effect in
the Company’s stock records to such attempted Transfer. The parties hereto
acknowledge that the transfer restrictions contained herein are reasonable and
in the best interests of the Company.

SECTION 3.02. Legends.

(a) In addition to any other legend that may be required, each certificate for
Company Equity Securities issued to any Stockholder shall bear a legend in
substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS OR IN A
TRANSACTION OUTSIDE THE UNITED STATES NOT SUBJECT TO THE SECURITIES ACT. THIS
SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN
THE STOCKHOLDERS’ AGREEMENT DATED AS OF OCTOBER 12, 2005 (AS SUCH AGREEMENT MAY
BE AMENDED FROM TIME TO TIME), A COPY OF WHICH MAY BE OBTAINED UPON REQUEST FROM
CATAMOUNT ENERGY CORPORATION (THE “COMPANY”) OR ANY SUCCESSOR THERETO, AND BY
THE COMPANY’S CERTIFICATE OF INCORPORATION. THE COMPANY WILL NOT REGISTER THE
TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL THE
TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS OF THE STOCKHOLDERS’
AGREEMENT AND THE COMPANY’S CERTIFICATE OF INCORPORATION.”

(b) If any Company Equity Securities shall become freely transferable under the
Securities Act, upon the written request of the holder thereof, the Company
shall issue to such holder a new certificate evidencing such Company Equity
Securities without the first sentence of the legend required by Section 3.02(a)
endorsed thereon. The Company may request that the holder provide an opinion of
legal counsel reasonably acceptable to the Company stating that such Company
Equity Securities are freely transferable under the Securities Act. If any
Company Equity Securities cease to be subject to any and all restrictions on
Transfer and all other obligations set forth in this Agreement, the Company,
upon the written request of the holder thereof, shall issue to such holder a new
certificate evidencing such Company Equity Securities without the second
sentence of the legend required by Section 3.02(a) endorsed thereon.

SECTION 3.03. Permitted Transferees.

(a) Subject to Section 3.01, any Stockholder may at any time Transfer any or all
of its Company Equity Securities to a Permitted Transferee without the consent
of any Person and without compliance with Sections 3.04 or 4.01, to the extent
applicable, so long as such Permitted Transferee shall have agreed in writing to
be bound by the terms of this Agreement by executing a Joinder Agreement in the
form of Exhibit A attached hereto. Such Stockholder must give prior written
notice to the Company of any proposed Transfer to a Permitted Transferee,
including the identity of such proposed Permitted Transferee and such other
documentation reasonably requested by the Company to ensure compliance with the
terms of this Agreement.

(b) If, while a Permitted Transferee holds any Company Equity Securities, a
Permitted Transferee ceases to qualify as a Permitted Transferee in relation to
the initial transferring Stockholder from whom or which such Permitted
Transferee or any previous Permitted Transferee of such initial transferring
Stockholder received such shares (an “Unwinding Event”), then:

(i) the relevant initial transferor Stockholder shall forthwith notify the other
Stockholders and the Company of the pending occurrence of such Unwinding Event;
and

(ii) prior to such Unwinding Event, such initial transferor Stockholder shall
take all actions necessary to effect a Transfer of all the Company Equity
Securities held by the relevant Permitted Transferee either back to such
Stockholder or, pursuant to this Section 3.03, to another Person that qualifies
as a Permitted Transferee of such initial transferring Stockholder.

SECTION 3.04. Right of First Offer.

(a) Except for the dispositions permitted under Section 3.01(b) or in a
Drag-Along pursuant to Section 4.02, prior to making any Transfer to a Third
Party, if CVPS or Wind Acquisition (the “Offeror”) desires to Transfer all or
any portion of its Company Equity Securities to a Third Party, then the Offeror
shall first make a written offer (the “Offer Notice”) to sell such Company
Equity Securities to Wind Acquisition (in the case where CVPS is the Offeror) or
to CVPS (in the case where any of Wind Acquisition is the Offeror) (Wind
Acquisition or CVPS, as applicable, the “Offeree”). The Offer Notice shall set
forth: (i) the type and number of shares of Company Equity Securities proposed
to be Transferred (the “Offered Securities”); (ii) the proposed cash price for
the Offered Securities (the “Offer Price”) and all other terms and conditions of
the proposed Transfer; and (iii) an offer to Transfer the Offered Securities to
the Offeree pursuant to this Section 3.04.

(b) For a period of 15 days after receipt of the Offer Notice (the “Offer
Period”), the Offeree shall have the right to elect to exercise its option to
purchase, at the Offer Price and on the same terms and conditions contained in
the Offer Notice, all but not less than all of the Offered Securities. The
Offeree’s option to purchase the Offered Securities hereunder shall be
exercisable by delivering written notice (an “Acceptance Notice”) to such
effect, prior to the expiration of the Offer Period, to the Offeror. The failure
of the Offeree to exercise its option to purchase all of the Offered Securities
prior to the expiration of the Offer Period shall be deemed to be a waiver of
its right to participate in the purchase of the Offered Securities pursuant to
this Section 3.04.

(c) Unless the Offeree elects to purchase all of the Offered Securities or the
Offeror consents to the purchase of less than all of the Offered Securities, the
Offeror shall be free to Transfer all, but not less than all, of the Offered
Securities to a Third Party or Third Parties on terms no less favorable to the
Offeror than the terms set forth in the Offer Notice; provided, however, that if
such Transfer is not consummated on or before 90 days after the expiration of
the Offer Period (provided, that, if such Transfer is subject to regulatory
approval, such 90-day period shall be extended until the expiration of five
Business Days after all such approvals have been received, but in no event later
than 120 days following the expiration of the Offer Period), the restrictions
provided for herein shall again become effective, and no Transfer of such
Offered Securities may be made thereafter by the Offeror without again offering
the same to the Offerees in accordance with this Section 3.04.

(d) The closing of any Transfer of the Offered Securities pursuant to this
Section 3.04 shall be held at the principal office of the Company at 10:00 a.m.,
local time, on or before 90 days after the Offeree’s delivery of an Acceptance
Notice (provided, that, if such Transfer is subject to regulatory approval, such
90-day period shall be extended until the expiration of five Business Days after
all such approvals have been received, but in no event later than 120 days after
the delivery of such Acceptance Notice), or at such other time and place as the
parties to the transaction may agree. At such closing, the Offeror shall deliver
the certificate and other applicable instruments representing the Offered
Securities and wire transfer instructions for payment of the consideration
therefor, along with one or more assignment agreements transferring the Offered
Securities to the Offeree in a form reasonably satisfactory to the Offeree, and
accompanied by the Offered Securities to be Transferred shall be free and clear
of any Liens, claims or encumbrances (other than restrictions imposed by this
Agreement and pursuant to applicable federal, state and foreign securities laws)
and the Offeror shall so represent and warrant, and further represent and
warrant to such matters as are customary and usual for such a transaction,
including that it is the record and beneficial owner of such Offered Securities,
that it has all necessary power and authorization to consummate the Transfer,
and that it has obtained or made all necessary consents, approvals, filings and
notices from governmental authorities or third parties to consummate the
Transfer. The Offeree shall deliver at such closing by wire transfer of
immediately available funds, payment in full for such Offered Securities.

(e) The right of first offer of each of Wind Acquisition and CVPS pursuant to
this Section 3.04 shall be transferable by Wind Acquisition and CVPS to a Third
Party only in connection with a Qualifying Rights Transfer.

SECTION 3.05. Restricted Affiliate Transfers. No party hereto shall nor shall it
agree to, nor will it permit any Restricted Affiliate or Restricted Affiliate
Parent of a Stockholder to, (i) Transfer all or any portion of its interests in
such Stockholder or Restricted Affiliate, (ii) enter into any statutory
exchange, merger, amalgamation, consolidation or other business combination or
any capital reorganization of such Stockholder or Restricted Affiliate,
(iii) issue or Transfer any capital stock or any other equity interest in such
Stockholder or Restricted Affiliate or any options, warrants or other securities
convertible into or exchangeable for capital stock or other equity interests in
such Stockholder or Restricted Affiliate, or (iv) Transfer all or substantially
all of the assets of such Stockholder or Restricted Affiliate in a single
transaction or a series of related transactions, without the applicable
Stockholder first providing the other Stockholders a right of first offer on the
terms set forth in Section 3.04 and with the Offer Price for such Offered
Securities deemed to be the consideration that is attributable to such Company
Equity Securities that such Stockholder, Restricted Affiliate or Restricted
Affiliate Parent is entitled to receive in connection with any such transaction;
provided, however, that nothing in this Section 3.05 shall be applicable to,
prohibit or otherwise restrict, or otherwise require Section 3.04 to be
applicable to (x) any Stockholder, Restricted Affiliate or Restricted Affiliate
Parent from engaging in any transaction described or set forth in clause (i),
(ii), (iii) or (iv) of this Section 3.05, solely with one or more Permitted
Transferees of such Stockholder, Restricted Affiliate or Restricted Affiliate
Parent, (y) any Affiliate of such Stockholder that is not a Restricted Affiliate
or Restricted Affiliate Parent or (z) any CVPS Transaction. Any transaction by a
Stockholder, Restricted Affiliate or Restricted Affiliate Parent in
contravention of this Section 3.05(a) shall be deemed to be a Transfer by the
Stockholder of a like portion of its Company Equity Securities and such
Stockholder shall be required to comply with the provisions of Sections 3.01 and
3.04 with respect to such Company Equity Securities as if such applicable
Stockholder was directly Transferring its Company Equity Securities and with the
Offer Price for such Offered Securities deemed to be the consideration that is
attributable to such Company Equity Securities that the Stockholder, Restricted
Affiliate or Restricted Affiliate Parent received or is entitled or has agreed
to receive in connection with such transaction.

SECTION 3.06. Additional Agreements in connection with Permitted Transfers. The
Company and the Stockholders agree to cooperate with any Stockholder and any
proposed transferee, and their respective advisors, to facilitate and effect any
Transfer permitted pursuant to this Agreement. To that end, without limitation,
upon the request of any Stockholder that proposes to make a Transfer permitted
under Article 3 or Article 4 of this Agreement: (a) subject to any proposed
transferee executing a confidentiality agreement with the Company reasonably
satisfactory to the Company, the Company will, and will cause its and its
Subsidiaries’ employees and personnel to, use its and their reasonable
commercial efforts to facilitate and support any due diligence process being
undertaken in connection with such Transfer; (b) if a Transfer satisfies the
criteria of a Drag-Along Sale, the Company will promptly engage, on customary
terms (including customary indemnification from the Company), a nationally
recognized investment banking firm selected by the Drag-Along Seller to provide
financial advisory services to the Company, the Drag-Along Seller and the Other
Stockholders, and the Company shall pay the fees and expenses of such investment
banking firm; (c) if Wind Acquisition will be Transferring all or substantially
all of their Company Equity Securities in the transaction (including a
Drag-Along Sale), the Company will, if applicable, enter into a definitive
agreement with the proposed transferee(s) providing for such Transfer and make
and agree to representations, warranties, covenants and indemnities and other
similar agreements that are reasonable and customary for negotiated transactions
of the type contemplated by such Transfer; and (d) the Company and the
Stockholders will cooperate in the obtaining of all governmental and third-party
approvals and consents reasonably necessary or desirable to consummate such
Transfer, with the cost and expense of complying with this clause (d) to be
borne by each transferor of Company Equity Securities in proportion to the
amount transferred by each such transferor, or in the case of Drag-Along Sale,
by the Company.

SECTION 3.07. Transfer Taxes. All Transfer Taxes incurred in connection with
this Agreement and the transactions contemplated hereby shall be borne by the
party responsible for paying such Transfer Taxes under applicable Law (the
“Responsible Party”). The Responsible Party will file, to the extent required by
applicable Law, all necessary Tax Returns (as defined in the Subscription
Agreement) and other documentation with respect to all such Transfer Taxes.
Notwithstanding anything to the contrary, to the extent any Transfer Taxes are
incurred or payable in connection with the Jurisdictional Merger, such Transfer
Taxes shall be borne by the Company

ARTICLE 4

TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS;

BUY-SELL PROVISION; PREEMPTIVE RIGHTS

SECTION 4.01. Tag-Along Rights.

(a) Subject to Sections 4.01(i) and 4.03, if either (a) Wind Acquisition or
(b) CVPS proposes to Transfer (in each case, the “Tag-Along Seller”) any Company
Equity Securities to any Third Party, and the Potential Tagging Stockholder has
not exercised its right of first offer rights set forth in Section 3.04 (a
“Tag-Along Sale”),

(i) at least 20 days prior to the date of such proposed transfer, the Tag-Along
Seller shall provide the Potential Tagging Stockholder written notice of the
terms and conditions of such proposed Transfer, which shall be included in an
Offer Notice (“Tag-Along Notice”) and offer the Potential Tagging Stockholder
the opportunity to participate in such Transfer in accordance with this
Section 4.01, and

(ii) the Potential Tagging Stockholder may elect, at its option, to participate
in the proposed Transfer in accordance with this Section 4.01 (the Potential
Tagging Stockholder, as an electing person, the “Tagging Person”).

(b) The Tag-Along Notice shall identify (i) the number and type of Company
Equity Securities proposed to be sold by the Tag-Along Seller (“Tag-Along
Offer”), (ii) the fraction expressed as a percentage, determined by dividing the
number of shares of Company Equity Securities to be purchased from the Tag-Along
Seller in such Tag-Along Sale by the total number of Company Equity Securities
proposed to be sold that are then owned by the Tag-Along Seller (the “Tag-Along
Percentage”) (it being understood that the Company shall reasonably cooperate
with the Tag-Along Seller to calculate the Tag-Along Percentage), (iii) the form
and amount of consideration for which the Transfer is proposed to be made,
(iv) the name of the proposed purchaser and (v) all other material terms and
conditions of the Tag-Along Offer, including the form of the proposed agreement,
if any, and a firm offer by the proposed Third Party transferee to purchase
Company Equity Securities from the Stockholders in accordance with this
Section 4.01.

(c) From the date of its receipt of the Tag-Along Notice, the Tagging Person
shall have the right (a “Tag-Along Right”), exercisable by written notice
(“Tag-Along Response Notice”) given to the Tag-Along Seller within 15 days after
its receipt of the Tag-Along Notice (the “Tag-Along Notice Period”), to request
and require that the Tag-Along Seller include in the proposed Transfer, for the
same consideration and on the same terms as those specified in the Tag-Along
Notice, a number of Company Equity Securities that are to be part of the
Tag-Along Sale held by the Tagging Person (such number of Company Equity
Securities shall not in any event exceed the Tag-Along Percentage of the total
number of Company Equity Securities held by such Tagging Person). The Tag-Along
Response Notice shall include wire transfer instructions for payment of the
purchase price for the Company Equity Securities to be sold in such Tag-Along
Sale. The Tagging Person that exercises its Tag-Along Rights hereunder shall
deliver to the Tag-Along Seller, with its Tag-Along Response Notice, the
certificate or certificates representing the Company Equity Securities of such
Tagging Person to be included in the Tag-Along Sale, together with a limited
power-of-attorney authorizing the Tag-Along Seller to Transfer such Company
Equity Securities on the terms set forth in the Tag-Along Notice. Delivery of
the Tag-Along Response Notice with such certificate or certificates and limited
power-of-attorney shall constitute an irrevocable acceptance of the Tag-Along
Offer by the Tagging Person. In order to participate in a Tag-Along Sale,
subject to Section 4.03(b), the Tagging Person must agree to enter into and
execute substantially identical agreements and documents as the Tag-Along Seller
enters into and executes in connection with the Tag-Along Sale.

(d) The Tag-Along Seller shall attempt to obtain the inclusion in the proposed
Tag-Along Sale of the entire number of shares of the Company Equity Securities
which each of the Tagging Person requested to have included in the Tag-Along
Sale (as evidenced in the case of the Tag-Along Seller by the Tag Along Notice
and in the case of each Tagging Person by such Tagging Person’s Tag-Along
Response Notice), it being acknowledged by the Tagging Persons that the
Management Stockholders have “tag-along” rights pursuant to the Management
Stockholders’ Agreement (“Management Tag-Along Rights”) and the Tag-Along Seller
will be obligated to notify and include the shares of Management Stockholders
exercising Management Tag-Along Rights in accordance with the terms of the
Management Stockholders’ Agreement (a “Management Tagging Person”). In the event
the Tag-Along Seller shall be unable to obtain the inclusion of such entire
number of shares of the Company Equity Securities in the proposed Tag-Along
Sale, including the shares proposed to be sold by the Management Tagging
Persons, the number of shares of the Company Equity Securities to be sold in the
proposed Tag-Along Sale shall be allocated among the Tag-Along Seller, each
Tagging Person and each Management Tagging Person, in proportion, as nearly as
practicable, as follows:

(i) there shall be first allocated to each Tag-Along Seller, each Tagging Person
and each Management Tagging Person, a number of shares of the Company Equity
Securities equal to the lesser of (i) (x) with respect to a Tagging Person, the
number of shares offered to be included by such Tagging Person in the proposed
Tag-Along Sale pursuant to this Section 4.01, (y) with respect to a Tag Along
Seller, the number of shares proposed to be included by such Tag Along Seller in
the proposed Tag-Along Sale pursuant to this Section 4.01 or (z) with respect to
a Management Tagging Person, the number of shares proposed to be included by
such Management Tagging Person pursuant to Section 4.01(d)(i) of the Management
Stockholders Agreement, and (ii) a number of shares of the Company Equity
Securities equal to its Tag-Along Pro Rata Share; and

(ii) the balance, if any, not allocated pursuant to clause (i) above shall be
allocated pro rata to each Tag-Along Seller, each Tagging Person and each
Management Tagging Person based on their Tag-Along Pro Rata Share; provided that
in no case shall any Tag-Along Seller, Tagging Person or Management Tagging
Person be allocated an aggregate amount of shares exceeding the number of shares
(x) with respect to a Tagging Person, elected to be included by such Tagging
Person pursuant to this Section 4.01, (y) with respect to a Tag Along Seller,
proposed to be included by such Tag Along Seller pursuant to this Section 4.01or
(z) with respect to a Management Tagging Person, elected to be included pursuant
to Section 4.01(d)(i) of the Management Stockholders Agreement.

(e) If, at the end of a 90-day period after the date of receipt of the Tag-Along
Notice (which 90-day period shall be extended if any of the transactions
contemplated by the Tag-Along Offer are subject to regulatory approval until the
expiration of five Business Days after all such approvals have been received,
but in no event later than 120 days after the date of receipt of the Tag-Along
Notice), the Tag-Along Seller has not completed the Transfer of all such Company
Equity Securities on substantially the same terms and conditions set forth in
the Tag-Along Notice (but as to price, the terms shall be the same), the
Tag-Along Seller shall (i) promptly return to the Tagging Person the limited
power-of-attorney (and all copies thereof) together with all certificates
representing the Company Equity Securities that such Tagging Person delivered
for Transfer pursuant to this Section 4.01 and any other documents in the
possession of the Tag-Along Seller executed by the Tagging Person in connection
with the proposed Tag-Along Sale, and (ii) not conduct any Transfer of Company
Equity Securities without again complying with this Section 4.01.

(f) Concurrently with the consummation of the Tag-Along Sale, the Tag-Along
Seller shall (i) notify the Tagging Person thereof, (ii) remit or cause to be
remitted to the Tagging Person the total consideration to be paid at the closing
of the Tag-Along Sale for the Company Equity Securities of the Tagging Person
Transferred pursuant thereto, with the cash portion of the purchase price paid
by wire transfer of immediately available funds in accordance with the wire
transfer instructions in the Tag-Along Response Notice and (iii) promptly after
the consummation of such Tag-Along Sale, furnish such other evidence of the
completion and the date of completion of such Transfer and the terms thereof as
may be reasonably requested by the Tagging Person.

(g) If at the termination of the Tag-Along Notice Period, the Potential Tagging
Stockholder shall not have elected to participate in the Tag-Along Sale, the
Potential Tagging Stockholder shall be deemed to have waived its rights under
Section 4.01(a) with respect to, and only with respect to, the Transfer of its
Company Equity Securities pursuant to such Tag-Along Sale.

(h) The Tag-Along Seller shall Transfer, on behalf of itself and the Tagging
Person, the Company Equity Securities subject to the Tag-Along Offer and elected
by the Tagging Person to be Transferred on the terms and conditions set forth in
the Tag-Along Notice within 90 days (or such longer period as extended under
Section 4.01(e)) after the date of receipt of the Tag-Along Notice.

(i) Notwithstanding anything contained in this Section 4.01, there shall be no
liability on the part of the Tag-Along Seller to the Tagging Persons (other than
the obligation to return any certificates evidencing Company Equity Securities
and limited powers-of-attorney received by the Tag-Along Seller) if the Transfer
of Company Equity Securities pursuant to Section 4.01 is not consummated for
whatever reason. The decision to effect a Transfer of Company Equity Securities
pursuant to this Section 4.01 by the Tag-Along Seller is in the sole and
absolute discretion of the Tag-Along Seller.

(j) This Section 4.01 shall not apply to any Transfer of Company Equity
Securities (i) in a Drag-Along Sale for which the Drag-Along Seller shall have
elected to exercise its rights under Section 4.02, (ii) in, or in connection
with, a Public Offering or (iii) in connection with any transaction with any
Person approved by the Board and Stockholders in accordance with the Restated
Certificate, New By-laws or applicable Law pursuant to which cash, shares or
other securities of such Person are exchanged or substituted for all of the
Common Shares.

(k) The rights of Wind Acquisition and CVPS to participate in a Transfer
(including, without limitation, the right to receive the applicable notices in
respect of a proposed Transfer) pursuant to this Section 4.01 shall be
transferable by Wind Acquisition and CVPS to a Third Party only in connection
with a Qualifying Rights Transfer.

SECTION 4.02. Drag-Along Rights.

(a) Subject to Sections 4.02(e), 4.02(f), 4.02(g) and 4.03, if at any time after
the third anniversary hereof, Wind Acquisition (in such capacity, the
“Drag-Along Seller”) proposes to Transfer Company Equity Securities to any Third
Party or Third Parties (the “Drag-Along Transferee”) in a single transaction or
in a series of related transactions, and

(i) the Company Equity Securities to be Transferred by the Drag-Along Seller
represent all of the Company Equity Securities then owned by the Drag Along
Seller and not less than the Initial Ownership of Wind Acquisition; and

(ii) as of the date such Transfer is proposed to be consummated, by pro forma
calculation as if such Drag-Along Sale was consummated, the Required Return
shall have been achieved in respect of the aggregate Cost of the Company Equity
Securities owned by CVPS at the time of such Drag-Along Sale.

(any such Transfer, a “Drag-Along Sale”), the Drag-Along Seller may at its
option require each Other Stockholder, and each Other Stockholder hereby agrees,
to Transfer its Drag-Along Portion held by such Other Stockholder, for the same
consideration per share or unit of the relevant class of Company Equity
Securities and otherwise on the same terms and conditions as and applicable to
the Drag-Along Seller. All Other Stockholders shall cooperate in, and shall take
all actions that the Drag-Along Seller deems reasonably necessary or desirable
to consummate the Drag-Along Sale, including, without limitation, (i) voting
their respective Company Equity Securities (or executing and delivering any
written consents in lieu thereof) in favor of the Drag-Along Sale and all
actions deemed necessary or appropriate by the Board in connection with the
Drag-Along Sale, and against any action or proposal that may prevent, hinder or
impede the consummation of the Drag-Along Sale, (ii) not exercising any
dissenters’ or appraisal rights to which they may be entitled in connection with
the Drag-Along Sale, and (iii) subject to Section 4.03(b), entering into
agreements with the Drag-Along Transferee on terms substantially identical to
those (if any) entered into between the Drag-Along Transferee and the Drag-Along
Seller. If any Other Stockholder defaults in voting or transferring its
Drag-Along Portion or taking any other action required by this Section 4.02(a),
a representative designated by Wind Acquisition shall forthwith be deemed to be
the duly appointed proxy and attorney-in-fact of such Other Stockholder with
full power to vote the Company Equity Securities held by such Other Stockholder
and to execute and deliver in the name and on behalf of such Other Stockholder
all such agreements, instruments and other documentation (including any written
consents of stockholders) as is required to Transfer the Company Equity
Securities held by such Other Stockholder to the Drag-Along Transferee.

(b) The Drag-Along Seller shall provide written notice of such Drag-Along Sale
to the Other Stockholders (a “Drag-Along Sale Notice”) not later than 20 days
prior to the proposed Drag-Along Sale. The Drag-Along Sale Notice shall identify
the Drag-Along Transferee and the form and amount of consideration for which a
Transfer is proposed to be made (the “Drag-Along Sale Price”), the name of the
proposed purchaser and all other material terms and conditions of the Drag-Along
Sale. Each Other Stockholder shall be required to participate in the Drag-Along
Sale on the terms and conditions set forth in the Drag-Along Sale Notice and to
tender its Company Equity Securities. The price payable in such Transfer shall
be the Drag-Along Sale Price. Not later than 10 days after receipt of the
Drag-Along Sale Notice (the “Drag-Along Sale Notice Period”), each of the Other
Stockholders shall deliver to a representative of the Drag-Along Seller
designated in the Drag-Along Sale Notice the certificate and other applicable
instruments representing the Company Equity Securities of such Other Stockholder
to be included in the Drag-Along Sale, together with wire transfer instructions
for payment of the cash portion of the consideration to be received in such
Drag-Along Sale, or, if such delivery is not permitted by applicable law, an
unconditional agreement to deliver such Company Equity Securities pursuant to
this Section 4.02(b) at the closing for such Drag-Along Sale against delivery to
such Other Stockholder of the consideration therefor. If an Other Stockholder
should fail to deliver such certificates to the Drag-Along Seller and the
Drag-Along Sale is consummated, the Company shall cause the books and records of
the Company to reflect that such Company Equity Securities are bound by the
provisions of this Section 4.02(b) and that such Company Equity Securities shall
be Transferred to the Drag-Along Transferee immediately upon surrender for
Transfer by the holder thereof.

(c) The Drag-Along Seller shall have a period of 120 days from the date of
receipt of the Drag-Along Sale Notice to consummate the Drag-Along Sale on the
terms and conditions set forth in such Drag-Along Sale Notice; provided, that if
such Drag-Along Sale is subject to regulatory approval, such 120-day period
shall be extended until the expiration of five Business Days after all such
approvals have been received, but in no event later than 180 days after the date
of receipt of the Drag-Along Sale Notice. If the Drag-Along Sale shall not have
been consummated during such period, the Drag-Along Seller shall promptly return
to each of the Other Stockholders all certificates and other applicable
instruments representing Company Equity Securities that such Other Stockholders
delivered for Transfer pursuant hereto, together with any other documents in the
possession of the Drag-Along Seller executed by the Other Stockholders in
connection with such proposed Transfer, and all the restrictions on Transfer
contained in this Agreement or otherwise applicable at such time with respect to
such Company Equity Securities owned by the Other Stockholders shall again be in
effect.

(d) Concurrently with the consummation of the Drag-Along Sale, the Drag-Along
Seller shall give notice thereof to the Other Stockholders, shall remit or cause
to be remitted to each of the Other Stockholders that have surrendered their
certificates and other applicable instruments the total consideration to be paid
at the closing of the Drag-Along Sale (the cash portion of which is to be paid
by wire transfer of immediately available funds in accordance with such Other
Stockholder’s wire transfer instructions) for the Company Equity Securities
Transferred pursuant hereto, and shall furnish such other evidence of the
completion and time of completion of such Transfer and the terms thereof as may
be reasonably requested by such Other Stockholders.

(e) Notwithstanding anything contained in this Section 4.02, there shall be no
liability on the part of the Drag-Along Seller to the Other Stockholders (other
than the obligation to return the limited power-of-attorney and the certificates
and other applicable instruments representing Company Equity Securities received
by the Drag-Along Seller) if the Transfer of Company Equity Securities pursuant
to this Section 4.02 is not consummated for whatever reason, regardless of
whether the Drag-Along Seller has delivered a Drag-Along Sale Notice. The
decision to effect a Transfer of Company Equity Securities pursuant to this
Section 4.02 by the Drag-Along Seller is in the sole and absolute discretion of
the Drag-Along Seller.

(f) Notwithstanding the foregoing, the Drag-Along Seller may cause a Drag-Along
Sale pursuant to Section 4.02(a) in a Transfer for less than all of the
outstanding Company Equity Securities to the extent that the Drag-Along
Transferee requests that the Stockholders retain a sufficient number of Company
Equity Securities to permit the use of leveraged recapitalization accounting for
the Drag-Along Sale; provided, however, that such retained shares do not exceed
10% of the issued and outstanding Company Equity Securities and; provided,
further, that CVPS may, at its option, transfer all of the Shares owned by CVPS
at such time or retain a pro rata Share of the aggregate retained shares (based
on their relative Ownership Percentage at such time).

(g) The provisions of this Section 4.02 shall not apply to any Transfer of
Company Equity Securities in, or in connection with, a Public Offering. CVPS’s
obligations under this Section 4.02 shall no longer apply with respect to any
Company Equity Securities that CVPS Transfers to a Third Party or Third Parties
otherwise in compliance with the provisions of Sections 3.01 and 3.04 hereof.

SECTION 4.03. Additional Conditions to Tag-Along Sales and Drag-Along Sales.
Notwithstanding anything contained in Sections 4.01 or 4.02 to the contrary, in
connection with a Tag-Along Sale under Section 4.01 or a Drag-Along Sale under
Section 4.02:

(a) upon the consummation of such Tag-Along Sale or Drag-Along Sale, all of the
Stockholders participating therein will receive the same form and amount of
consideration per share, or, if any Stockholder is given an option as to the
form and amount of consideration to be received, all Stockholders participating
therein will be given the same option; and

(b) each Other Stockholder shall (i) make such representations, warranties and
covenants and enter into such definitive agreements as are customary for
transactions of the nature of the proposed Transfer, (ii) benefit from and be
subject to all of the same provisions of the definitive agreements as are
applicable to the Tag-Along Seller or Drag-Along Seller, as the case may be,
(iii) be required to bear its proportionate share of any escrows, holdbacks or
adjustments in respect of the purchase price or indemnification obligations;
provided, however, that, if such Other Stockholder has an Ownership Percentage
of less than 25% at the time of such Tag-Along Sale or Drag-Along Sale, such
instruments of conveyance and transfer and such purchase agreements, merger or
amalgamation agreements, indemnity agreements, escrow agreements and related
documents shall not include any representations or warranties of such
Stockholder regarding the Company or its business except such representations
and warranties as are ordinarily given by a seller of securities with respect to
such seller’s authority to sell, enforceability of agreements against such
seller, such seller’s good title in such securities and the good title in such
securities to be acquired at closing by the proposed purchaser; which may be
included in all cases; provided, further, that no Other Stockholder shall be
obligated (A) to indemnify, other than severally indemnify, any Person in
connection with such Tag-Along Sale or Drag-Along Sale, as the case may be, or
(B) to incur liability to any Person in connection with such Tag-Along Sale or
Drag-Along Sale, as the case may be, including, without limitation, under any
indemnity, in excess of the lesser of (1) its pro rata share of such liability
and (2) the proceeds realized by such Other Stockholder in such sale, and
(iv) cooperate in obtaining all governmental and third-party consents and
approvals reasonably necessary or desirable to consummate such Tag-Along Sale or
Drag-Along Sale.

SECTION 4.04. Preemptive Rights.

(a) The Company shall give each of Wind Acquisition and CVPS written notice (an
“Issuance Notice”) of any proposed issuance by the Company of any Company Equity
Securities at least 15 days prior to the proposed issuance date. The Issuance
Notice shall specify the number and class of such Company Equity Securities and,
subject to the determination of the price at which such Company Equity
Securities are proposed to be issued in accordance with Section 4.04(g), the
other material terms and conditions of the issuance. Subject to Section 4.04(f),
Wind Acquisition and CVPS shall be entitled to purchase such Stockholder’s pro
rata share of the Company Equity Securities proposed to be issued such that upon
consummation of such proposed issuance such Stockholder shall own the same
Ownership Percentage as it did immediately prior to such issuance, on the terms
and conditions specified in the Issuance Notice, it being acknowledged that the
Management Stockholders are also entitled to preemptive rights pursuant to the
Management Stockholders Agreement.

(b) Each of Wind Acquisition and CVPS may exercise its rights under this
Section 4.04 by delivering written notice of its election to purchase such
Company Equity Securities to the Company and to each other within 15 days after
the later of receipt of the Issuance Notice and the determination of the price
at which such Company Equity Securities are proposed to be issued in accordance
with Section 4.04(g). A delivery of such notice (which notice shall specify the
number (or amount) of Company Equity Securities requested to be purchased by the
Stockholder submitting such notice) by such Stockholder shall constitute a
binding agreement of such Stockholder to purchase, at the price as determined in
accordance with Section 4.04(g) and otherwise on the terms and conditions
specified in the Issuance Notice, the number of shares (or amount) of Company
Equity Securities specified in such Stockholder’s notice. If, at the termination
of such 15 day-period, any of Wind Acquisition or CVPS shall not have exercised
its rights to purchase any of such Stockholder’s pro rata share of such Company
Equity Securities, such Stockholder shall be deemed to have waived all of its
rights under this Section 4.04 with respect to, and only with respect to, the
purchase of such Company Equity Securities specified in the Issuance Notice.

(c) If any of Wind Acquisition, CVPS or any Management Stockholder fails to
exercise its preemptive rights under this Section 4.04, or with respect to the
Management Stockholders, under the Management Stockholders’ Agreement, or elects
to exercise such rights with respect to less than such Stockholder’s pro rata
share (the difference between such Stockholder’s or Management Stockholder’s pro
rata share and the number of shares for which such Stockholder or Management
Stockholder exercised its preemptive rights under this Section 4.04, or with
respect to a Management Stockholder, under the Management Stockholders’
Agreement, the “Excess Shares”), any participating Stockholder electing to
exercise its rights with respect to its full pro rata share (a “Fully
Participating Stockholder”) shall be entitled to purchase from the Company an
additional number of Company Equity Securities equal to the product of (i) the
Excess Shares and (ii) a fraction, the numerator of which is the Ownership
Percentage of such Fully Participating Stockholder, and the denominator of which
is equal to the sum of (x) the Ownership Percentage of all Fully Participating
Stockholders and (y) the Ownership Percentage of all Management Stockholders
that elected to exercise their preemptive rights with respect to their full pro
rata share pursuant to Section 4.04(b) of the Management Stockholders’
Agreement.

(d) The Company shall have 90 days after the date of the Issuance Notice to
consummate the proposed issuance of any or all of such Company Equity Securities
that Wind Acquisition and CVPS have elected not to purchase at the price as
determined in accordance with Section 4.04(g) and otherwise upon terms and
conditions that are not materially less favorable to the Company than those
specified in the Issuance Notice; provided, that if such issuance is subject to
regulatory approval, such 90-day period shall be extended until the expiration
of five Business Days after all such approvals have been received, but in no
event later than 120 days after the date of the Issuance Notice. At the
consummation of such issuance, the Company shall issue certificates representing
the Company Equity Securities to be purchased by each Stockholder exercising
preemptive rights pursuant to this Section 4.04 registered in the name of such
Stockholder, against payment by such Stockholder of the purchase price for such
Company Equity Securities. If the Company proposes to issue any class of Company
Equity Securities after such 90-day period or on other terms materially less
favorable to the issuer, it shall again comply with the procedures set forth in
this Section 4.04.

(e) The closing of any issuance of Company Equity Securities to Wind Acquisition
and/or CVPS pursuant to this Section 4.04, shall take place at the time and in
the manner provided in the Issuance Notice; provided, however, that the time of
the issuance may be further specified by the Company in a separate notice no
later than 10 days after the date on which the price for such issuance shall be
determined in accordance with Section 4.04(g). The Company shall be under no
obligation to consummate any proposed issuance of Company Equity Securities, nor
shall there be any liability on the part of the Company to any Stockholder, if
the Company has not consummated any proposed issuance of Company Equity
Securities pursuant to this Section 4.04 for whatever reason, regardless of
whether it shall have delivered an Issuance Notice in respect of such proposed
issuance.

(f) The preemptive rights under this Section 4.04 shall not apply to
(i) issuances or sales of Company Equity Securities to employees, officers
and/or directors of the Company pursuant to employee benefit or similar plans or
arrangements of the Company approved in accordance with Section 2.07(i),
(ii) issuances or sales of Company Equity Securities upon exercise, conversion
or exchange of Company Equity Securities, which, when issued, were exempt from
the preemptive rights, (iii) securities distributed or set aside ratably to all
holders of Company Equity Securities on a per share equivalent basis,
(iv) issuances or sales in, or in connection with, a Public Offering, a merger
of the Company with or into another Person or an acquisition by the Company of
another Person or substantially all the assets of another Person, subject to the
provisions of Sections 2.07(g) and 2.07(j), (v) issuances of Company Equity
Securities as a bona-fide “equity kicker” to a lender in connection with a debt
financing that is permitted under Section 2.07(d) or (vi) issuances of Company
Equity Securities specifically provided for in the Subscription Agreement. Upon
any issuances or sales of Company Equity Securities as a unit with any other
Company Equity Securities, the preemptive rights under this Section 4.04 shall
be applicable to the entire unit rather than only the Company Equity Securities
included in the unit.

(g) At any such time as the Company shall provide an Issuance Notice in
accordance with Section 4.04(a), if Wind Acquisition and CVPS shall not have
previously mutually agreed to the price at which the Company Equity Securities
are proposed to be issued pursuant to such notice (including, without
limitation, as part of the approval of such issuance pursuant to Section
2.07(e)), then Wind Acquisition and CVPS shall, for a period of 10 days
following their receipt of the Issuance Notice, attempt to agree upon the price
at which the Company Equity Securities shall be issued subject to the rights
provided under this Section 4.04. If Wind Acquisition and CVPS shall so mutually
agree, then the mutually agreed price shall be the price at which the Company
Equity Securities shall be issued with respect to the corresponding Issuance
Notice. If Wind Acquisition and CVPS shall be unable to agree upon such price by
the expiration of such 10-day period, then within three Business Days after the
expiration of such 10-day period (such third Business Day being referred to
herein as the “Appraisal Process Commencement Date”), the Company shall select a
nationally recognized investment banking firm (which may not be an Affiliate or
the principal investment banking firm of either of Wind Acquisition or CVPS) (an
“Appraiser”) and instruct the Appraiser to (i) prepare, within 30 days of the
Appraisal Process Commencement Date, a report which sets forth the Appraiser’s
determination of the fair value of the Company Equity Securities proposed to be
issued (the “Fair Value of the Subject Interest”), which shall be a single
amount as opposed to a range, and which includes work papers indicating the
basis for and calculation of the Fair Value of the Subject Interest (an
“Appraisal Report”) and (ii) deliver to the Company an oral and written opinion
as to the Fair Value of the Subject Interest. The fees and expenses of the
Appraiser shall be paid by the Company. The Company shall also instruct the
Appraiser to deliver its Appraisal Report together with its oral and written
opinions as to the Fair Value of the Subject Interest within 30 days after the
Appraisal Process Commencement Date and determine the Fair Value of the Subject
Interest by giving consideration to a range of analytical methodologies,
potentially including, but not limited to, comparable trading analysis and
marketability of the Company Equity Securities proposed to be issued, comparable
transaction analysis and discounted cash flow analysis and valuing the Company
as a going concern on a stand-alone basis without regard to synergies that might
be achieved by a particular purchaser, and no consideration should be given to
the values that are initially assigned to assets of the Company for purchase
accounting or tax accounting purposes. In respect of any Issuance Notice for
which an Appraisal Report is delivered, the product of the Fair Value of the
Subject Interest divided by the number of such Company Equity Securities shall
be the price at which such Company Equity Securities are proposed to be issued
in connection with such Issuance Notice.

(h) CVPS’s and Wind Acquisition’s preemptive rights under this Section 4.04
shall be transferable only in connection with a Qualifying Rights Transfer.

SECTION 4.05. Buy/Sell Provision.

(a) Provided that such Person is not in breach of its obligations under
Section 5.04 hereof, and subject to Sections 4.05(d) and 4.05(f), each of
(i) Wind Acquisition and (ii) CVPS (in each case, the “Buy/Sell Initiator”)
shall have the right, at any time after the third anniversary of the date
hereof, exercisable by written notice to Wind Acquisition, if CVPS shall be the
Buy/Sell Initiator, and CVPS, if Wind Acquisition shall be the Buy/Sell
Initiator (in each case, the “Buy/Sell Recipient”), to offer to sell all but not
less than all (the “Buy/Sell Offer”) of such Buy/Sell Initiator’s Company Equity
Securities at a cash purchase price specified (specifying in detail the purchase
price per share or other applicable security) in the Buy/Sell Offer.

(b) For a period of 15 days after receipt of the Buy/Sell Offer, the Buy/Sell
Recipient shall have the right to elect to (i) purchase, at the cash purchase
price specified in the Buy/Sell Offer, all but not less than all of the Buy/Sell
Initiator’s Company Equity Securities, or (ii) sell, at the cash purchase price
per share or other applicable security equivalent to the cash purchase price
specified in the Buy/Sell Offer, all but not less than all of the Buy/Sell
Recipient’s Company Equity Securities to the Buy/Sell Initiator. The Buy/Sell
Recipient’s election to purchase or sell such Company Equity Securities
hereunder shall be exercisable by delivering irrevocable written notice to such
effect, prior to the expiration of such 15-day period. If the Buy/Sell Recipient
shall not have responded to the Buy/Sell Offer prior to the expiration of such
15-day period, the Buy/Sell Recipient shall be deemed to have automatically and
irrevocably accepted the Buy/Sell Offer of the Buy/Sell Initiator.

(c) The closing of any sale and purchase pursuant to this Section 4.05 shall be
held at the principal office of the Company at 10:00 a.m., local time, on or
before 90 days after the Buy/Sell Initiator shall have delivered the written
notice containing the Buy/Sell Offer; provided, that if such sale and purchase
is subject to regulatory approval, such 90-day period shall be extended until
the expiration of five Business Days after all such approvals have been
received, but in no event later than 120 days after the date of receipt of the
notice containing the Buy/Sell Offer, or at such other time and place as the
parties to the transaction may agree. At such closing, the applicable selling
Stockholder shall deliver the certificates and other applicable instruments
representing the Company Equity Securities to be sold by it, and wire transfer
instructions for payment of the consideration therefor, along with one or more
assignment agreements transferring such Company Equity Securities to the
applicable purchase in a form reasonably satisfactory to such purchaser, and
accompanied by all requisite transfer taxes, if any, and the Company Equity
Securities to be Transferred shall be free and clear of any Liens, claims,
encumbrances (other than restrictions imposed by this Agreement and pursuant to
applicable federal, state and foreign securities laws) and the selling
Stockholder shall so represent and warrant, and further represent and warrant to
such matters as are customary and usual for such a transaction, including that
such selling Stockholder is the record and beneficial owner of such Company
Equity Securities, that it has all necessary power and authorization to
consummate the Transfer, and that it has obtained or made all necessary
consents, approvals, filings and notices from governmental authorities or third
parties to consummate the Transfer. The purchaser with respect to such closing
by wire transfer of immediately available funds the payment in full for such
Company Equity Securities.

(d) Neither Wind Acquisition nor CVPS may exercise its right to initiate a
Buy/Sell Offer pursuant to Section 4.05(a) (the “Buy/Sell Right”) during the
six-month period following the date on which Wind Acquisition shall have
provided CVPS notice that Wind Acquisition is in good faith engaged or other
otherwise involved in efforts that could reasonably result in a Drag-Along Sale;
provided, however, that (i) such six-month period shall terminate if Wind
Acquisition ceases to be engaged or otherwise involved in efforts that could
reasonably result in a Drag-Along Sale for a period of 30 consecutive days and
(ii) such six-month period shall be extended to the extent Wind Acquisition
enters during such period into any definitive agreement for a transaction that,
upon consummation thereof, will constitute a Drag-Along Sale (a “Transaction
Commitment”) until such time as such Transaction Commitment shall be terminated
in accordance with its terms. Wind Acquisition may exercise the right of
deferral under this Section 4.05(d) no more than once in any 24-month period.

(e) The rights of Wind Acquisition and CVPS under this Section 4.05 shall be
transferable by Wind Acquisition and CVPS to a Third Party only in connection
with a Qualifying Rights Transfer.

(f) Notwithstanding anything in this Agreement to the contrary, CVPS may not
exercise its rights under this Section 4.05 at any time that (i) a Competitive
CVPS Change of Control shall have occurred or (ii) CVPS or any Person
controlling, or under common control with, CVPS shall have entered into
agreement with any Person that shall cause or result in an Competitive CVPS
Change of Control.

ARTICLE 5

CERTAIN COVENANTS AND AGREEMENTS

SECTION 5.01. Information Rights; Access.

(a) Financial Reports. Except as otherwise provided under this Agreement, until
the consummation of the first Public Offering, the Company will deliver, or will
cause to be delivered, the following to each Stockholder until such time as the
Ownership Percentage of such Stockholder falls below 10%:

(i) as soon as available after the end of each fiscal year of the Company, and
in any event within 90 days thereafter, a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year, and consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for such year, prepared in accordance with GAAP and setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and accompanied by the opinion of independent public
accountants of recognized national standing selected by the Company; and

(ii) as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
45 days thereafter, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of each such quarterly period, and consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for such period and for the current fiscal year to date, prepared
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of notes thereto) and setting forth in comparative form the figures for
the corresponding periods of the previous fiscal year, all in reasonable detail
and certified by the principal financial or accounting officer of the Company;

(iii) as soon as available after the end of each month and in any event within
30 days thereafter, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and consolidated statements of
operations, income, cash flows, retained earnings and stockholders’ equity of
the Company and its Subsidiaries, for each month and for the current fiscal year
of the Company to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto); and

(iv) as soon as reasonably practicable, any other financial, operating or
management reports that the Board requests from management of the Company or any
of its Subsidiaries and, as soon as reasonably practicable, but in no event
later than five Business Days after receipt by the Company or any of its
Subsidiaries, any financial, operating or management reports provided to the
Company or any of its Subsidiaries in respect of any Project.

(b) Other Information. Except as otherwise provided under this Agreement, the
Company covenants and agrees to deliver to (i) each Stockholder until such time
as such Stockholder shall cease to own at least 10% of the outstanding Company
Equity Securities, with reasonable promptness, such other information and data,
including, but not limited to such information and reports made available to any
lender of the Company or any of its Subsidiaries under any credit agreement or
otherwise, any information necessary to assist any Stockholder in preparing its
tax filings and preserving its qualification as a “venture capital operating
company” as defined in the regulations promulgated under the Employment
Retirement Income Security Act of 1974 by the United States Department of Labor,
with respect to the Company and each of its Subsidiaries as from time to time
may be reasonably requested by such Stockholder.

(c) Access. Except as otherwise provided under this Agreement, the Company
shall, and shall cause its and its Subsidiaries’ officers, directors, employees,
auditors and other agents to, until such time as a Stockholder shall cease to
own at least 10% of the outstanding Company Equity Securities, (i) afford the
officers, employees, auditors and other agents of such Stockholder, during
normal business hours and upon reasonable notice, reasonable access and
consultation rights at all reasonable times to its officers, employees,
auditors, legal counsel, properties, offices, plants and other facilities and to
all books and records, and (ii) afford such Stockholder the opportunity to
discuss the Company’s affairs, finances and accounts with the Company’s officers
from time to time as each such Stockholder may reasonably request. Nothing
herein shall supersede any statutory right of access to which a Stockholder may
be entitled.

SECTION 5.02. Confidentiality.

(a) Each of the parties hereby covenants and agrees (and CVPS hereby
specifically acknowledges and agrees for itself and on behalf of its
Subsidiaries and Affiliates) that it shall, and it shall cause its Affiliates
and its and their officers, directors, employees, legal counsel, agents and
representatives (together with the Affiliates, the “Confidentiality Affiliates”)
to, (i) hold confidential and not disclose (other than by a Stockholder to its
Confidentiality Affiliates having a reasonable need to know in connection with
the permitted purposes hereunder), without the prior written consent of the
other Stockholders, all confidential or proprietary written, recorded or oral
information or data (including research, developmental, engineering,
manufacturing, technical, marketing, sales, financial, operating, performance,
cost, business and process information or data, know-how and computer
programming and other software techniques) provided in connection herewith or
with the Business, whether in its possession before or after the date hereof and
whether such confidentiality or proprietary status is indicated orally or in
writing or in a context in which the Company or the disclosing Party reasonably
communicated, or the receiving Party or its Confidentiality Affiliates should
reasonably have understood, that the information should be treated as
confidential, whether or not the specific words “confidential” or “proprietary”
are used (“Confidential Information”) and (ii) use such Confidential Information
only for the purposes of performing its obligations hereunder to which it is a
party and carrying on the business of the Company; provided, however, that such
party may disclose any such Confidential Information on a confidential basis to
current and prospective lenders in connection with a loan or prospective loan to
such party and to prospective purchasers of Company Equity Securities, as well
as to their legal counsel, agents and representatives; provided further that
(A) such party will establish policies and procedures satisfactory to the
Company and the other parties hereto in connection with any such disclosure and
(B) each recipient of Confidential Information executes an enforceable
non-disclosure agreement, in form and substance reasonably satisfactory to the
Company and the Stockholders (it being understood that the Company shall be
under no obligation to permit the disclosure of information it believes to be
competitively sensitive). Notwithstanding the foregoing, the parties hereto may
disclose any such Confidential Information on a confidential basis to limited
partners or prospective limited partners or investors of a Stockholder or its
Confidentiality Affiliates in connection with fundraising efforts and reporting
requirements except that, in each case, no Competitively Sensitive Information
may be provided to any such entity that is reasonably believed to be a Company
Competitor or Affiliated with a Company Competitor. The obligation set forth in
this Section 5.02(a) shall not entitle, or provide a right to, any of the
Stockholders or any of their respective Confidentiality Affiliates to receive
Confidential Information.

(b) The obligations contained in Section 5.02(a) shall not apply, or shall cease
to apply, to Confidential Information if or when, and to the extent that, such
Confidential Information (i) was, or becomes through no breach of the receiving
party’s obligations hereunder, known to the public, (ii) becomes known to the
receiving Party or its Confidentiality Affiliates from any source under
circumstances not involving any breach of any confidentiality obligation by such
source, or (iii) is required to be disclosed by law, governmental regulation or
applicable legal process.

(c) Except as required by applicable Law, each of the parties hereto agrees that
it will not issue or release for external publication any article, advertising,
publicity, press release relating to the Company, the Business, this agreement,
or any of the transactions contemplated hereby or thereby any documents related
hereto (or the terms hereof or thereof) without the prior consent of the Board,
which consent shall not be unreasonably withheld or delayed; provided that, for
so long as any of Wind Acquisition or its Permitted Transferees shall remain a
Stockholder, none of CVPS, any Stockholder, the Company or any Subsidiary of the
Company shall issue or release for external publication any article or
advertising or publicity matter relating to the Company or the Business
referencing or mentioning Diamond Castle Partners IV, L.P. or its Subsidiaries
or Affiliates without first obtaining the consent of Wind Acquisition. For the
avoidance of doubt, the Purchaser agrees that CVPS may disclose this Agreement,
any documents related hereto as well as general descriptions thereof and the
transactions contemplated hereby and thereby and the parties thereto for
purposes of complying with CVPS’s disclosure obligations under the Exchange Act
provided that prior to making such disclosure, CVPS shall notify and consult
with Purchaser and (y) Wind Acquisition may allow Diamond Castle Partners IV,
L.P. to make any disclosure referred to in this paragraph (c) on a confidential
basis to limited partners or prospective limited partners in connection with
fundraising and reporting requirements; provided that under no circumstances
shall any such Person be provided with any Competitively Sensitive Information.

SECTION 5.03. CRC “Put”. Subject to the terms and conditions set forth in the
Put Option Purchase and Sale Agreement, dated as of even date herewith, and
attached hereto as Exhibit C (the “Put Option Purchase and Sale Agreement”), CRC
shall have the right to sell all (but not less than all) of its Company Equity
Securities to Wind Acquisition (the “Put Option”).

SECTION 5.04. Exclusivity; Non-Competition; Non-Solicitation.

(a) Each party hereto covenants and agrees (and each of CVPS and Wind
Acquisition hereby specifically acknowledges and agrees for itself and on behalf
of its respective Subsidiaries and Affiliates) that it shall have an exclusive
duty to the Company and its Subsidiaries to conduct, own, manage, operate,
control or invest in the Business solely through the Company and its
Subsidiaries and, in respect of such duty, each party shall, and shall cause its
Affiliates to, communicate and present any corporate opportunities relating to
the Business to the Company; provided, however, that no Stockholder or Affiliate
of any Stockholder shall be restricted from carrying on the Business in
connection with its activities as a regulated utility company.

(b) Subject to Section 7.03(b), each of the parties hereto covenants and agrees
(and each of CVPS and Wind Acquisition hereby specifically acknowledges and
agrees for itself and on behalf of its respective Subsidiaries and Affiliates)
not to be a Company Competitor or otherwise have business interests and engage
in activities that may be in competition with the Company or any of its
Subsidiaries and each party and its Affiliates shall be prohibited, directly or
indirectly, from owning, managing, operating, controlling or participating in
the ownership, management, operation or control of any Company Competitor.

(c) Notwithstanding the provisions of Sections 5.04(b), if a Competitive CVPS
Change of Control shall have occurred, the following provisions shall apply:

(i) If, and for so long as, CVPS (or, if applicable, its successor(s) in
interest) or such Person controlling or under common control with CVPS shall be
a Company Competitor, CVPS shall cause the directors that it has designated to
the Board and that remain members thereof to comply with the provisions of
Section 2.01(i).

(ii) If, and for so long as, CVPS (or, if applicable, its successor(s) in
interest) or such Person controlling or under common control with CVPS shall be
a Company Competitor, CVPS’s rights (and the rights of its Subsidiaries and
Affiliates (other than the Company and its Subsidiaries)) with respect to
approval of certain actions of the Company and its Subsidiaries as set forth
under Sections 2.06, 2.07(d), 2.07(e), 2.07(g), 2.07(h), 2.07(j), 2.07(k),
2.07(l), 2.07(m), and 2.07(n) shall be suspended and the actions described in
such Sections may be taken without CVPS’s (and its Subsidiaries and Affiliates)
approval. Further, during such period, CVPS (or, if applicable, its successor(s)
in interest) and its Subsidiaries and Affiliates shall not have any right to
access any Competitively Sensitive Information, including, but not limited to,
pursuant to Section 5.01.

(iii) Upon occurrence of such Competitive CVPS Change of Control, CVPS (or, if
applicable, its successor(s) in interest) shall undertake the following process
to cause the cessation of CVPS’s (or, if applicable, its successor(s) in
interest or such Person controlling or under common control with CVPS) being a
Company Competitor:

(A) CVPS (or, if applicable, its successor(s) in interest) shall undertake to
sell, assign, dispose or otherwise transfer, prior to such date that is six
months from the date of such Competitive CVPS Change of Control shall have
occurred, all assets or interests (whether debt, equity or other interest) in
businesses or Persons causing or resulting in CVPS’s (or such Person controlling
or under common control with CVPS) being a Company Competitor;

(B) if, at the conclusion of the six-month period provided under subclause
(A) above, CVPS (or such Person controlling or under common control with CVPS)
shall not have not ceased being a Company Competitor, then CVPS (or, if
applicable, its successor(s) in interest) shall make a written offer (the
“Competition Offer Notice”) to Wind Acquisition within two Business Days
following the date on which such six-month period expires to sell all of CVPS’s
(or, if applicable, its successor(s) in interest) Company Equity Securities (the
“Competition Offered Securities”) to Wind Acquisition and such Competition Offer
Notice shall set forth the proposed cash price for the Competition Offered
Securities (the “Competition Offer Price”) and an offer to Transfer the
Competition Offered Securities to Wind Acquisition pursuant to this
Section 5.04(c)(iii)(B); for a period of 30 days after receipt of the
Competition Offer Notice (the “Competition Offer Period”), Wind Acquisition
shall have the right to elect to exercise its option to purchase, at the
Competition Offer Price and on the terms and conditions contained in the
Competition Offer Notice, the Competition Offered Securities by delivering
written notice (an “Competition Offer Acceptance Notice”) to such effect to CVPS
(or, if applicable, its successor(s) in interest), and, in the event of such
election, CVPS (or such successor(s) in interest) and Wind Acquisition shall
consummate the sale and purchase of the Competition Offered Securities
substantially in accordance with the procedures and deadlines as provided under
Section 3.04(d) hereof; and

(C) if Wind Acquisition elect not to respond to the Competition Offer Notice by
providing a Competition Offer Acceptance Notice by the expiration of the
Competition Offer Period, then CVPS (or such successor(s) in interest) must
sell, assign, dispose or otherwise transfer, prior to such date that is six
months following, as applicable, the date on which the Competition Offer Period
shall have expired, the Competition Offered Securities to a Third Party or Third
Parties on terms no less favorable to CVPS (or such successor(s) in interest)
than the terms set forth in the Competition Offer Notice, provided that if such
sale, assignment, disposition or other transfer of the Competition Offered
Securities is not consummated before the expiration of such six-month period
because such transaction remains subject to regulatory approval, such six-month
period shall be extended until the expiration of five Business Days after all
such approvals have been received but, in any event, shall not be extended for a
period in excess of three additional months.

(iv) At such time as CVPS (or, if applicable, its successor(s) in interest) or
such Person controlling or under common control with CVPS shall cease being a
Company Competitor, the rights of CVPS (or such successor(s) in interest) as
suspended under Section 5.04(c)(ii) shall be reinstated in full.

(d) Subject to Section 7.03(b), each of the parties hereto (other than the
Company) agrees (and each of CVPS and Wind Acquisition hereby specifically
acknowledges and agrees for itself and on behalf of its Subsidiaries and
Affiliates) that such party and its Subsidiaries (other than the Company and its
Subsidiaries) shall not, and shall cause their respective directors, officers,
employees and Affiliates not to, directly or indirectly, from and after the date
of this Agreement until the second anniversary of the date that such party and
its Subsidiaries and Affiliates shall cease to own at least 10% Ownership
Percentage in the Company Equity Securities, cause, solicit, induce or encourage
any employees of the Company or any of its Subsidiaries to leave such employment
or hire, employ or otherwise engage any such individual.

(e) During the period in which CVPS (or, if applicable, its successor(s) in
interest) remains engaged in the process set forth in Section 5.04(c)(iii)
(including, without limitation, in respect of the deadlines set forth therein),
CVPS (or, if applicable, its successor(s) in interest) shall be deemed not to be
in breach of CVPS’s (or, if applicable, its successor(s) in interest)
obligations under Sections 5.04(a) and 5.04(b), notwithstanding that CVPS or
such Person controlling or under common control with CVPS (or, if applicable,
its successor(s) in interest) shall be a Company Competitor. In addition to all
other rights and remedies to which the Company and the Stockholders may be
entitled at law or in equity, the parties hereto agree (and CVPS hereby
specifically acknowledges and agrees) that, in respect of a breach of an
obligation under Section 5.04(a) or 5.04(b), the party in breach of such
obligation and its Subsidiaries and Affiliates (other than the Company and its
Subsidiaries) shall be subject to the restrictions specified in
Section 5.04(c)(ii) during the pendency of such breach; provided, however, that
upon such party’s, its Subsidiaries’ or Affiliates’ (as applicable) ceasing to
be in violation of Section 5.04(a) or 5.04(b), whether by divestitures of
assets, any Person or otherwise, such rights of designation and approval, to
initiate and participate in such transactions and to such information and access
shall be reinstated in full accord with the terms of Sections 2.06(b), 2.07,
4.05 and 5.01. A party in breach of its obligations under Section 5.04(a) or
5.04(b) shall nevertheless remain obligated with respect to all applicable
provisions of the Agreement.

(f) The parties hereto acknowledge and agree that the covenants and agreements
contained in this Section 5.04 have been negotiated in good faith by the parties
hereto, and are reasonable and are not more restrictive or broader than
necessary to protect the interests of the parties hereto, and would not achieve
their intended purpose if they were on different terms or for periods of time
shorter than the periods of time provided herein or were applied in more
restrictive geographical areas. Each party hereto further acknowledges and
agrees that no party hereto would enter into this Agreement but for the
covenants and agreements contained in this Section 5.04 and that such covenants
and agreements are essential to protect the value of the business of the Company
and its Subsidiaries and Project Companies. If any provision (or any part
thereof) of this Section 5.04 is held to be unenforceable because of the
duration of such provision, the scope, the type of conduct being restricted
therein or the area of its applicability, the court making such determination
shall have the power to modify such duration, scope, type of conduct, area
and/or other terms of such provision, and such provisions shall then be
enforceable in such modified form.

SECTION 5.05. Conflicting Agreements. Each Stockholder represents and agrees
that it shall not (i) grant any proxy or enter into or agree to be bound by any
voting trust or agreement with respect to the Company Equity Securities, except
as expressly contemplated by this Agreement, (ii) enter into any agreement or
arrangement of any kind with any Person with respect to its Company Equity
Securities inconsistent with the provisions of this Agreement or for the purpose
or with the effect of denying or reducing the rights of any other Stockholder
under this Agreement, including agreements or arrangements with respect to the
Transfer or voting of its Company Equity Securities or (iii) act, for any
reason, as a member of a group or in concert with any other Person in connection
with the Transfer or voting of its Company Equity Securities in any manner that
is inconsistent with this Agreement.

SECTION 5.06. Directors’ and Officers’ Insurance. The Company shall purchase and
maintain for such periods as the Board shall in good faith determine, at its
expense, insurance in an amount determined in good faith by the Board to be
appropriate, on behalf of any person who is or was a director or officer of the
Company or any Subsidiary or Project Company, or is or was serving at the
request of the Company or any Subsidiary as a director, officer, employee or
agent of another limited company, corporation, partnership, joint venture, trust
or other enterprise, including any direct or indirect subsidiary of the Company,
against any expense, liability or loss asserted against such Person and incurred
by such Person in any such capacity, or arising out of such Person’s status as
such, subject to customary exclusions. The provisions of this Section 5.06 shall
survive any termination of this Agreement.

SECTION 5.07. Liens. Neither CVPS nor any Stockholder may, except with the
consent of the all the Stockholders (which consent may be granted or withheld in
each such Stockholder’s sole discretion) create or permit to exist any Lien on
its Company Equity Securities or any portion thereof (except (i) Liens for
current taxes not delinquent or taxes being contested in good faith and by
appropriate proceedings, (ii) Liens imposed by the general mortgage indenture of
CVPS or (iii) Liens arising in the ordinary course of business for sums not due
or sums being contested in good faith and by appropriate proceedings). Any
attempt by CVPS or any Stockholder to create or permit to exist any Lien in
violation of this Section 5.10 shall be null, void ab initio and of no force and
effect. Notwithstanding anything to the contrary contained herein, if any Person
obtains a Lien on any Company Equity Securities of any Stockholder (solely by
virtue of an involuntary act of such Stockholder) and forecloses on such Lien
the Person foreclosing on the Lien shall succeed to the economic interests of
the Company Equity Securities upon which it foreclosed and (i) shall be subject
to the terms and obligations contained in Sections 2.01(c), 2.01(f), 2.02,
2.03(b), 2.05, 3.01, 3.05, 4.02, 4.03(b), 5.02, 5.04(a), 5.05, 5.07, and 5.10
and Article 7, but (ii) shall not obtain the rights, receive any of the benefits
or have any claim to the interests granted or contained in any of the Articles,
Sections and Sub-Sections of this Agreement that are not specifically referenced
in clause (i).

SECTION 5.08. Stockholder Indemnification; Reimbursement of Expenses.

(a) The Company agrees to indemnify and hold harmless each Stockholder, their
respective directors, members, managers and officers and their Affiliates (the
Stockholders, and the respective directors, officers, partners, members,
managers, Affiliates and controlling persons thereof, each, a “Stockholder
Indemnitee”) from and against any and all liability, including all obligations,
costs, fines, claims, actions, injuries, demands, suits, judgments, proceedings,
investigations, arbitrations (including stockholder claims, actions, injuries,
demands, suits, judgments, proceedings, investigations or arbitrations) and
reasonable expenses, including reasonable accountant’s and reasonable attorney’s
fees and expenses (together, the “Losses”), incurred by such Stockholder
Indemnitee after the Initial Closing and arising out of, resulting from, or
relating to any litigation to which any Stockholder Indemnitee is made a party
in its capacity as a Stockholder or owner of securities (or a partner, director,
officer, member, manager, Affiliate or controlling person of any Stockholder
Indemnitee) of the Company or in connection with such Stockholder’s purchase of
Company Equity Securities or its status as a Stockholder; provided that the
foregoing indemnification rights in this Section 5.08 shall not be available to
the extent that (a) any such Losses are incurred as a result of such Stockholder
Indemnitee’s willful misconduct or gross negligence; (b) any such Losses are
incurred as a result of non-compliance by such Stockholder Indemnitee with any
laws or regulations applicable to any of them; (c) any such Losses are incurred
as a result of non-compliance by such Stockholder Indemnitee with its
obligations under this Agreement, the Subscription Agreement or any of the
related agreements or instruments to which such Stockholder Indemnitee is or
becomes a party or otherwise becomes bound in connection with the transactions
contemplated hereby; or (d) subject to the rights of contribution provided for
below, to the extent indemnification for any Losses would violate any applicable
law, regulation or public policy. For purposes of this Section 5.08, none of the
circumstances described in the limitations contained in the proviso in the
immediately preceding sentence shall be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so determined to apply to any
Stockholder Indemnitee as to any previously advanced indemnity payments made by
the Company under this Section 5.08, then such payments shall be promptly repaid
by such Stockholder Indemnitee to the Company. The rights of any Stockholder
Indemnitee to indemnification hereunder will be in addition to any other rights
any such party may have under any other agreement or instrument referenced above
or any other agreement or instrument to which such Stockholder Indemnitee is or
becomes a party or is or otherwise becomes a beneficiary or under law or
regulation. In the event of any payment of indemnification pursuant to this
Section 5.08, so long as any Stockholder Indemnitee is fully indemnified for all
Losses, the Company will be subrogated to the extent of such payment to all of
the related rights of recovery of the Stockholder Indemnitee to which such
payment is made against all other Persons. Such Stockholder Indemnitee shall
execute all papers reasonably required to evidence such rights. The Company will
be entitled at its election to participate in the defense of any third party
claim upon which indemnification is due pursuant to this Section 5.08 or to
assume the defense thereof, with counsel reasonably satisfactory to such
Stockholder Indemnitee unless, in the reasonable judgment of the Stockholder
Indemnitee, a conflict of interest between the Company and such Stockholder
Indemnitee may exist, in which case such Stockholder Indemnitee shall have the
right to assume its own defense and the Company shall be liable for all
reasonable expenses therefor (including the fees and expenses of one alternative
counsel per jurisdiction). Except as set forth above, should the Company assume
such defense all further defense costs of the Stockholder Indemnitee in respect
of such third party claim shall be for the sole account of such party and not
subject to indemnification hereunder. The Company will not without the prior
written consent of the Stockholder Indemnitee effect any settlement of any
threatened or pending third party claim in which such Stockholder Indemnitee is
or had a threatened claim been brought could have been a party and be entitled
to indemnification hereunder unless such settlement solely involves the payment
of money and includes an unconditional release of such Stockholder Indemnitee
from all liability and claims that are the subject matter of such claim. If the
indemnification provided for above is unavailable in respect of any Losses, then
the Company, in lieu of indemnifying a Stockholder Indemnitee, shall contribute
to the amount paid or payable by such Stockholder Indemnitee in such proportion
as is appropriate to reflect the relative fault of the Company and such
Stockholder Indemnitee in connection with the actions which resulted in such
Losses, as well as any other equitable considerations.

(b) The Company agrees to pay or reimburse each Stockholder (i) for all
reasonable costs and expenses (including reasonable attorneys fees, charges,
disbursement and expenses) incurred in connection with any amendment,
supplement, modification or waiver of or to any of the terms or provisions of
this Agreement and (ii) for all costs and expenses of such Stockholder
(including reasonable attorneys fees, charges, disbursement and expenses)
incurred in connection with (1) the consent to any departure by the Company or
any of its Subsidiaries from the terms of any provision of this Agreement and
(2) the enforcement by such Stockholder of any right granted to it or provided
for hereunder.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

SECTION 6.01. CVPS Representations and Warranties.

CVPS hereby represents and warrants to the other parties hereto that:

(a) CVPS is a corporation duly organized, validly existing and in good standing
under the laws of the State of Vermont with full corporate power and authority
under its articles of incorporation and other organizational document(s) to
execute, deliver and perform this Agreement, and the execution, delivery and
performance by CVPS of this Agreement have been duly authorized by all necessary
action;

(b) this Agreement has been duly and validly executed and delivered by CVPS and,
upon the date hereof, constitutes the binding obligation enforceable against
CVPS in accordance with its terms; and

(c) the execution, delivery and performance by CVPS of this Agreement and the
consummation by CVPS of the transactions contemplated hereby will not, with or
without the giving of notice or the lapse of time, or both, (A) violate any
provision of law, statute, rule or regulation to which CVPS is subject,
(B) violate any order, judgment, or decree applicable to CVPS or (C) conflict
with, or result in a breach or default under, any term or condition of any
material agreement or other material instrument to which CVPS is a party or by
which CVPS is bound.

SECTION 6.02. CRC Representations and Warranties.

CRC hereby represents and warrants to the other parties hereto that:

(a) CRC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Vermont with full corporate power and authority
under its articles of incorporation and other organizational document(s) to
execute, deliver and perform this Agreement, and the execution, delivery and
performance by CRC of this Agreement have been duly authorized by all necessary
action;

(b) this Agreement has been duly and validly executed and delivered by CRC and,
upon the date hereof, constitutes the binding obligation enforceable against CRC
in accordance with its terms; and

(c) the execution, delivery and performance by CRC of this Agreement and the
consummation by CRC of the transactions contemplated hereby will not, with or
without the giving of notice or the lapse of time, or both, (A) violate any
provision of law, statute, rule or regulation to which CRC is subject,
(B) violate any order, judgment, or decree applicable to CRC or (C) conflict
with, or result in a breach or default under, any term or condition of any
material agreement or other material instrument to which CRC is a party or by
which CRC is bound.

SECTION 6.03. Wind Acquisition Representations and Warranties.

Wind Acquisition hereby represents and warrants to the other parties hereto
that:

(a) it is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization with full power and authority under its
certificate of formation and limited liability company agreement to execute,
deliver and perform this Agreement, and the execution, delivery and performance
by it of this Agreement have been duly authorized by all necessary action;

(b) this Agreement has been duly and validly executed and delivered by Wind
Acquisition and, as of the date hereof, constitutes the binding obligation
thereof enforceable against Wind Acquisition in accordance with its terms; and

(c) the execution, delivery and performance by Wind Acquisition of this
Agreement and, upon the date hereof, the consummation by Wind Acquisition of the
transactions contemplated hereby will not, with or without the giving of notice
or the lapse of time, or both, (A) violate any provision of law, statute, rule
or regulation to which Wind Acquisition is subject, (B) violate any order,
judgment or decree applicable to Wind Acquisition or (C) conflict with, or
result in a breach or default under, any term or condition of its certificate of
formation or limited liability company agreement, or any material agreement or
other material instrument to which Wind Acquisition is a party or by which it is
bound.

SECTION 6.04. Company Representations and Warranties.

The Company hereby represents and warrants to each of the other parties hereto
that:

(a) the Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Vermont with full corporate power and
authority under its articles of incorporation and other organizational
document(s) to execute, deliver and perform this Agreement, and the execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all necessary action;

(b) this Agreement has been duly and validly executed and delivered by the
Company and, upon the date hereof, constitutes the binding obligation
enforceable against the Company in accordance with its terms; and

(c) the execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby will
not, with or without the giving of notice or the lapse of time, or both,
(A) violate any provision of law, statute, rule or regulation to which the
Company is subject, (B) violate any order, judgment, or decree applicable to the
Company or (C) conflict with, or result in a breach or default under, any term
or condition of any material agreement or other material instrument to which the
Company is a party or by which the Company is bound.

ARTICLE 7

MISCELLANEOUS

SECTION 7.01. Binding Effect; Assignability; Benefit.

(a) Except as otherwise expressly provided herein, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, successors, legal representatives and permitted assigns. Any Stockholder
that ceases to own beneficially at least a 10% Ownership Percentage shall cease
to be bound by the terms hereof (other than (i) Sections 5.02 and 5.04(d) which
shall apply to such Stockholder in accordance with their respective terms, and
(ii) Articles 3 and 7 and Sections 4.01, 4.02 and 4.03 which shall apply to such
Stockholder as long as such Stockholder owns any Company Equity Securities).

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any party hereto pursuant to any Transfer of Company
Equity Securities or otherwise, and no such assignment shall relieve the
assignor from any liability hereunder. Any purported assignment made in
violation of this Section 7.01(b) shall be void and of no force and effect.

(c) Any Person acquiring Company Equity Securities that is required or permitted
by the terms of this Agreement to become a party hereto shall (unless already
bound hereby) execute and deliver to the Company an agreement to be bound by
this Agreement in the form of Exhibit A hereto and shall thenceforth be a
“Stockholder”. The Company shall cause any transferee or recipient of an
original issuance of Company Equity Securities, other than (i) such recipient
that receives Company Equity Securities and is or becomes upon such receipt a
party to the Management Stockholder Agreement or (ii) such transferee or
recipient in a Public Offering, to become a party and be bound as if an original
party hereto.

(d) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

SECTION 7.02. Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission,

If to the Company, to:

Catamount Energy Corporation

71 Allen Street, Suite 101

Rutland, VT 05701

Facsimile: (802) 772-6799

Attention: James Moore

If to Wind Acquisition, to such Person:

c/o Diamond Castle Holdings, LLC

280 Park Avenue

New York, NY 10017

Attention: Ari J. Benacerraf and Daniel H. Clare

Facsimile: (212) 983-1234

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: David M. Blittner

Facsimile: (212) 310-8007

If to CVPS, to:

Central Vermont Public Service Corporation

77 Grove Street

Rutland, VT 05701

Attention: Dale Rocheleau

Facsimile: (802) 770-3236

with a copy to (which shall not constitute notice):

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, NY 10019-5289

Attention: William S. Lamb

Facsimile: (212) 649-9425

If to CRC, to such Person:

c/o Central Vermont Public Service Corporation

77 Grove Street

Rutland, VT 05701

Attention: Dale Rocheleau

Facsimile: (802) 770-3236

with a copy to (which shall not constitute notice):

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, NY 10019-5289

Attention: William S. Lamb

Facsimile: (212) 649-9425

or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other parties hereto. All notices, requests and other communications shall be
deemed received (i) when delivered personally by hand (with written confirmation
of receipt), (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), provided, however, that if the
time of receipt by the recipient thereof is after 5:00 P.M. on any Business Day,
such notice shall be deemed to have been delivered on the next succeeding
Business Day. Any Person that hereafter becomes a Stockholder shall provide its
address and fax number to the Company, which shall promptly provide such
information to each other Stockholder.

SECTION 7.03. Waiver; Amendment; Termination.

(a) No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective. No
provision of this Agreement may be amended or otherwise modified except by an
instrument in writing executed by (i) the Company, (ii) Wind Acquisition for so
long as Wind Acquisition and their Affiliates continue to have an Ownership
Percentage of at least 10%, and (iii) CVPS for so long as CVPS and its
Affiliates continue to have an Ownership Percentage of at least 10%; provided,
that the consent of any Stockholder shall be required for any amendment or
modification that discriminates in any material respect against such Stockholder
in a manner disproportionate to other Stockholders.

(b) This Agreement shall terminate upon the earliest to occur of (i) the
consummation of the first Public Offering, (ii) the bankruptcy, liquidation,
dissolution or winding-up of the Company, and (iii) the Transfer of all or
substantially all of the assets of the Company to any Person or “group” (as such
term would be interpreted under Section 13(d) of the Exchange Act) of Persons
not Affiliated with Wind Acquisition or CVPS shall have been consummated;
provided, however, that, notwithstanding Section 7.01(a), the provisions of
Sections 5.02, 5.04(b), 5.04(d), 5.06 and 5.08 and this Article 7 shall survive
any termination pursuant to Section 7.03(b)(i), and provided further, however,
that in such case, with respect to any Stockholder, the provisions of
Sections 5.04(b) and 5.04(d) shall terminate one year following the date on
which such Stockholders ceases to have an Ownership Percentage of at least 10%
or have a designee on the Board (or the right to designate a director to the
Board); and; provided further, that upon a termination pursuant to clause
(i) above, the provisions of Sections 2.01 through 2.04 (but not
Section 2.01(j)) shall survive until such time that a majority of the directors
on the Board are “independent”(as such term is defined at such time by the rules
and regulations of the New York Stock Exchange).

SECTION 7.04. Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement to the contrary, the Company and each Stockholder
covenant, agree and acknowledge that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any current or future director, officer, employee, general or
limited partner or member of any Stockholder or of any Affiliate or assignee
thereof, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Stockholder or any
current or future member of any Stockholder or any current or future director,
officer, employee, partner or member of any Stockholder or of any Affiliate or
assignee thereof, as such for any obligation of any Stockholder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

SECTION 7.05. Governing Law; Venue.

(a) The corporate laws of the State of domicile of the Company shall govern all
issues concerning the relative rights of the Company and the Stockholders and
the duties and obligations of the Company’s directors to the Company and the
Stockholders. All other issues concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed entirely within such state, without regard to the conflicts of
laws rules of such state.

(b) The parties hereto hereby irrevocably submit to the exclusive jurisdiction
of any federal courts located within the First and Second Circuits of the State
of New York and any state court sitting in the City of New York, New York, over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts; provided, that such court
shall have subject matter jurisdiction over any such dispute, suit or action.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 7.02.

SECTION 7.06. WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT
OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT
EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 7.07. Specific Enforcement; Cumulative Remedies. The parties hereto
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any party, in addition to any other rights and remedies
which the parties may have hereunder or at law or in equity, may, in his or its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such rights, powers or remedies by such party.

SECTION 7.08. Entire Agreement. This Agreement, the Subscription Agreement and
any exhibits and other documents referred to herein and therein constitute the
entire agreement and understanding among the parties hereto in respect of the
subject matter hereof and thereof and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto,
or between any of them, with respect to the subject matter hereof and thereof.

SECTION 7.09. Spouses. This Agreement must be executed by the spouse of each
Stockholder who is a resident of a community property state. By executing this
Agreement, such spouse acknowledges that she or he has read this Agreement and
knows its contents and agrees to be bound in all respects by the terms of this
Agreement to the same extent as the Stockholders. Each such spouse further
agrees that should she or he predecease the Stockholder to whom she or he is
married or should she or he become divorced from such Stockholder, any of the
Company Equity Securities which such spouse may own or in which she or he may
have any interest shall remain subject to all of the restrictions and to all of
the rights of the Stockholders contained in this Agreement.

SECTION 7.10. Severability. Except as otherwise provided under Section 5.04(f),
if any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

SECTION 7.11. Aggregation of Shares. All Company Equity Securities held by a
Stockholder and its Permitted Transferees shall be aggregated together for
purposes of determining the availability of any rights under this Agreement.

SECTION 7.12. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

      CEC WIND ACQUISITION LLC

 
   
By:
  /s/ Ari J. Benacerraf
 
   
Name:
Title:
  Ari J. Benacerraf
Vice President

          CATAMOUNT ENERGY CORPORATION         By:     /s/     Joseph Cofelice  
  Name:     Joseph Cofelice     Title:     President



      CENTRAL VERMONT PUBLIC SERVICE CORPORATION

     
By:
  /s/ Robert H. Young
 
   
Name:
Title:
  Robert H. Young
President & CEO

          CATAMOUNT RESOURCES CORPORATION         By:     /s/     Robert H.
Young     Name:     Robert H. Young

4

Title: President & CEOEXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of October 12, 2005 (the “Stockholders’
Agreement”) among CATAMOUNT ENERGY CORPORATION and certain other persons named
therein, as the same may be amended from time to time. Capitalized terms used,
but not defined, herein shall have the meaning ascribed to such terms in the
Stockholders’ Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to and “Stockholder” under the Stockholders’ Agreement as of the date
hereof and shall have all of the rights and obligations of the Stockholder from
whom it has acquired Company Equity Securities (to the extent permitted by the
Stockholders’ Agreement) as if it had executed the Stockholders’ Agreement. The
Joining Party hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Stockholders’
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:      ,      

[NAME OF JOINING PARTY]

By:
Name:
Title:


Address for Notices:

AGREED ON THIS [     ] day of [     ], 200[_]:

CATAMOUNT ENERGY CORPORATION

By:

Name:

Title:

5

EXHIBIT B

CERTIFICATE OF INCORPORATION

6

EXHIBIT C

PUT OPTION PURCHASE AND SALE AGREEMENT

7

ANNEX A

2005 Budget of Catamount Energy Corporation

8